Exhibit 10.45

EXECUTION COPY

 

 

 

$350,000,000 REVOLVING CREDIT FACILITY

$150,000,000 TERM LOAN FACILITY

AMENDED AND RESTATED CREDIT AGREEMENT

among

SYNOPSYS, INC.,

as Borrower,

The Several Lenders from Time to Time Parties Hereto,

BANK OF AMERICA, N.A.

and

WELLS FARGO BANK, N.A.,

as Co-Syndication Agents,

HSBC BANK USA, N.A.

and

UNION BANK, N.A.,

as Co-Documentation Agents,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of February 17, 2012

 

 

 

J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED

and

WELLS FARGO SECURITIES, LLC,

as Co-Lead Arrangers and Co-Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

  DEFINITIONS      1   

1.1

  Defined Terms      1   

1.2

  Other Definitional Provisions      18   

1.3

  Currency Conversion      19   

SECTION 2.

  AMOUNT AND TERMS OF COMMITMENTS      20   

2.1

  Initial Term Commitments      20   

2.2

  Procedure for Term Loan Borrowing      20   

2.3

  Repayment of Term Loans      20   

2.4

  Revolving Commitments      20   

2.5

  Procedure for Revolving Loan Borrowing      21   

2.6

  Swingline Commitment      22   

2.7

  Procedure for Swingline Borrowing; Refunding of Swingline Loans      23   

2.8

  Facility Fees and Ticking Fees      24   

2.9

  Termination or Reduction of Revolving Commitments      24   

2.10

  Additional Revolving Commitments and Incremental Term Loans      25   

2.11

  Prepayments      26   

2.12

  Conversion and Continuation Options      27   

2.13

  Limitations on Eurodollar Tranches      27   

2.14

  Interest Rates and Payment Dates      28   

2.15

  Computation of Interest and Fees      28   

2.16

  Inability to Determine Interest Rate      29   

2.17

  Pro Rata Treatment and Payments      30   

2.18

  Requirements of Law      31   

2.19

  Taxes      34   

2.20

  Indemnity      36   

2.21

  Change of Lending Office      37   

2.22

  Replacement of Lenders      37   

2.23

  Release of Subsidiary Guarantor      37   

2.24

  Judgment Currency      38   

2.25

  Foreign Currency Exchange Rate      38   

2.26

  Defaulting Lenders      39   

SECTION 3.

  REPRESENTATIONS AND WARRANTIES      40   

3.1

  Financial Condition      40   

3.2

  No Change      40   

3.3

  Existence; Compliance with Law      40   

3.4

  Power; Authorization; Enforceable Obligations      40   

3.5

  No Legal Bar      41   

3.6

  Litigation      41   

3.7

  No Default      41   

3.8

  Ownership of Property; Liens      41   

3.9

  Intellectual Property      41   

3.10

  Taxes      41   

 

i



--------------------------------------------------------------------------------

 

3.11

  Federal Regulations      41   

3.12

  Labor Matters      42   

3.13

  ERISA      42   

3.14

  Investment Company Act; Other Regulations      42   

3.15

  Use of Proceeds      42   

3.16

  Environmental Matters      42   

3.17

  Accuracy of Information, etc.      43   

3.18

  Solvency      43   

SECTION 4.

  CONDITIONS PRECEDENT      43   

4.1

  Conditions to Effectiveness of Amendment and Restatement      43   

4.2

  Conditions to Initial Term Loan Funding Date      44   

4.3

  Conditions to Each Extension of Credit      45   

SECTION 5.

  AFFIRMATIVE COVENANTS      45   

5.1

  Financial Statements      45   

5.2

  Certificates; Other Information      46   

5.3

  Payment of Obligations      46   

5.4

  Maintenance of Existence; Compliance      47   

5.5

  Maintenance of Property; Insurance      47   

5.6

  Inspection of Property; Books and Records; Discussions      47   

5.7

  Notices      47   

5.8

  Environmental Laws      48   

5.9

  New Significant Subsidiaries      48   

SECTION 6.

  NEGATIVE COVENANTS      48   

6.1

  Financial Condition Covenants      48   

6.2

  Subsidiary Indebtedness      48   

6.3

  Liens      49   

6.4

  Fundamental Changes      51   

6.5

  Transactions with Affiliates      51   

6.6

  Changes in Fiscal Periods      52   

6.7

  Lines of Business      52   

6.8

  Material Acquisitions      52   

SECTION 7.

  EVENTS OF DEFAULT      52   

7.1

  Events of Default      52   

7.2

  Annulment of Defaults      54   

SECTION 8.

  THE AGENTS      54   

8.1

  Appointment      54   

8.2

  Delegation of Duties      55   

8.3

  Exculpatory Provisions      55   

8.4

  Reliance by Administrative Agent      55   

8.5

  Notice of Default      56   

8.6

  Non-Reliance on Agents and Other Lenders      56   

 

ii



--------------------------------------------------------------------------------

 

8.7

  Indemnification      56   

8.8

  Agent in Its Individual Capacity      57   

8.9

  Successor Administrative Agent      57   

8.10

  Co-Documentation Agents and Co-Syndication Agents      57   

SECTION 9.

  GUARANTEE OF SUBSIDIARY BORROWER OBLIGATIONS      57   

9.1

  Guarantee      57   

9.2

  No Subrogation      58   

9.3

  Amendments, etc. with respect to the Obligations; Waiver of Rights      58   

9.4

  Guarantee Absolute and Unconditional      59   

9.5

  Reinstatement      60   

SECTION 10.

  MISCELLANEOUS      60   

10.1

  Amendments and Waivers      60   

10.2

  Notices      61   

10.3

  No Waiver; Cumulative Remedies      62   

10.4

  Survival of Representations and Warranties      62   

10.5

  Payment of Expenses and Taxes      62   

10.6

  Successors and Assigns; Participations and Assignments      63   

10.7

  Adjustments; Set-off      66   

10.8

  Counterparts      67   

10.9

  Severability      67   

10.10

  Integration      67   

10.11

  GOVERNING LAW      67   

10.12

  Submission To Jurisdiction; Waivers      67   

10.13

  Acknowledgements      68   

10.14

  Releases of Guarantees      68   

10.15

  Confidentiality      68   

10.16

  WAIVERS OF JURY TRIAL      69   

10.17

  USA Patriot Act      69   

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

 

1.1A    Revolving Commitments 1.1B    Initial Term Commitments 6.2(d)   
Existing Indebtedness 6.3(f)    Existing Liens

EXHIBITS:

 

A    Form of Guarantee Agreement B    Form of Closing Certificate (Amendment and
Restatement) C    Form of Assignment and Assumption D    Form of Exemption
Certificate E-1    Form of New Lender Supplement E-2    Form of Increased
Revolving Commitment Activation Notice E-3    Form of Incremental Term Facility
Activation Notice F    Joinder Agreement

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
February 17, 2012, among SYNOPSYS, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to this Agreement (the “Lenders”), BANK OF AMERICA, N.A.
and WELLS FARGO BANK, N.A., as co-syndication agents (in such capacity, the
“Co-Syndication Agents”), HSBC BANK USA, N.A. and UNION BANK, N.A., as
co-documentation agents (in such capacity, the “Co-Documentation Agents”), and
JPMORGAN CHASE BANK, N.A., as administrative agent.

W I T N E S S E T H:

WHEREAS, the Borrower, the Administrative Agent and certain of the Lenders are
parties to the Credit Agreement, dated as of October 14, 2011 (the “Existing
Credit Agreement”);

WHEREAS, the Borrower intends to obtain an additional term loan facility in an
amount of $150,000,000 to pay for a portion of the purchase price for the
acquisition (the “Acquisition”) of Magma Design Automation, Inc., a Delaware
corporation, (the “Target”) pursuant to that certain Agreement and Plan of
Merger, dated as of November 30, 2011 (the “Acquisition Agreement”), among the
Borrower, Lotus Acquisition Corp., a Delaware corporation, and the Target, such
additional term loan facility to be effected through an amendment and
restatement of the Existing Credit Agreement; and

WHEREAS, certain Lenders are willing to provide such term loan facility to the
Borrower and the Required Lenders party hereto are willing to consent to the
amendment and restatement of the Existing Credit Agreement effecting, among
other things, such additional term loan facility, in each case subject to the
terms and conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto agree that, upon the effectiveness of this
Agreement, the Existing Credit Agreement is hereby amended and restated in its
entirety as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Effective Rate in effect on such day plus  1/2 of 1% and
(c) the Eurodollar Rate that would be calculated as of such day (or, if such day
is not a Business Day, as of the next preceding Business Day) in respect of a
proposed Eurodollar Loan with a one-month Interest Period plus 1.0%. For
purposes hereof: “Prime Rate” shall mean the rate of interest per annum publicly
announced from time to time by JPMorgan Chase Bank, N.A. as its prime rate in
effect at its principal office in New York City (the Prime Rate not being
intended to be the lowest rate of interest charged by JPMorgan Chase Bank, N.A.
in connection with extensions of credit to debtors). Any change in the ABR due
to a change in the Prime Rate, the Federal Funds Effective Rate or such
Eurodollar Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate, the Federal Funds Effective Rate
or such Eurodollar Rate, respectively.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Acquisition”: as defined in the recitals hereto.

“Acquisition Agreement”: as defined in the recitals hereto.



--------------------------------------------------------------------------------

“Acquisition Documentation”: collectively, the Acquisition Agreement and all
schedules, exhibits and annexes thereto and all side letters and agreements
affecting the terms thereof or entered into in connection therewith.

“Administrative Agent”: JPMorgan Chase Bank, N.A., together with its affiliates,
as the arranger of the Revolving Commitments and the Initial Term Loans and as
the administrative agent for the Lenders under this Agreement and the other Loan
Documents, together with any of its successors.

“Affected Foreign Currency”: as defined in Section 2.16(c).

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

“Agent Indemnitee”: as defined in Section 8.7.

“Agents”: the collective reference to the Co-Documentation Agents, the
Co-Syndication Agents and the Administrative Agent and any other agent
identified on the cover page of this Agreement.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (i) the aggregate then unpaid principal amount of such Lender’s Term
Loans (and, prior to the Initial Term Loan Funding Date, such Lender’s Initial
Term Commitments) and (ii) the amount of such Lender’s Revolving Commitment
(including any Swingline Commitment) then in effect or, if the Revolving
Commitments have been terminated, the amount of such Lender’s Revolving
Extensions of Credit then outstanding.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: as defined in the preamble hereto.

“Agreement Currency”: as defined in Section 2.24(b).

“Amendment and Restatement Effectiveness Date”: the date on which the conditions
precedent set forth in Section 4.1 have been satisfied, which date is
February 17, 2012.

“Applicable Creditor”: as defined in Section 2.24(b).

“Approved Fund”: as defined in Section 10.6(b).

“Assignee”: as defined in Section 10.6(b).

“Assignment and Assumption”: an Assignment and Assumption entered into (except
as specifically provided otherwise in Section 2.22) by a Lender and an Assignee
(with the consent of any party whose consent is required by Section 10.6), and
accepted by the Administrative Agent, substantially in the form of Exhibit C.

 

2



--------------------------------------------------------------------------------

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Revolving Lender’s Revolving
Commitment then in effect over (b) such Revolving Lender’s Revolving Extensions
of Credit then outstanding.

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Benefited Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market; provided, further, when used in connection with Eurodollar
Loans denominated in Foreign Currencies, the term “Business Day” shall also
exclude any day on which commercial banks in London are authorized or required
by law to close and any day on which TARGET (or, if such clearing system ceases
to be operative, such other clearing system (if any) determined by the
Administrative Agent to be a suitable replacement) is not open for settlement of
payment in Euros.

“Calculation Date”: means (a) the second Business Day preceding each date on
which a Multicurrency Loan is to be made and (b) the last Business Day of each
calendar quarter unless, during the five Business Days period prior to such
Business Day of such calendar quarter, a Calculation Date occurred pursuant to
clause (a) of this definition.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

3



--------------------------------------------------------------------------------

“Cash Collateral Account”: as defined in Section 2.11(c).

“Cash Equivalents”: (a) cash equivalents, short-term investments and long-term
marketable securities characterized as such on the Borrower’s consolidated
balance sheet; and (b) other investments made by the Borrower in accordance with
such written investment policies as are approved by the Borrower’s board of
directors and have been provided to the Administrative Agent prior to the
Original Closing Date.

“Change in Control”: (a) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the SEC thereunder as in effect
on the date hereof), of Capital Stock representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Borrower; (b) occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Borrower by Persons who were
neither (i) nominated by the board of directors of the Borrower nor
(ii) appointed by directors so nominated; or (c) a “change in control” (or any
other defined term having a similar purpose) as defined in the documents
governing any other Indebtedness of the Borrower or its Subsidiaries the
outstanding principal amount of which exceeds in the aggregate $75,000,000.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Commitment”: as to any Lender, the sum of the Revolving Commitment and the
Initial Term Commitment of such Lender.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

“Confidential Information Memorandum”: collectively, the Confidential
Information Memorandum dated October 2011 and furnished to certain Lenders and
the Confidential Information Memorandum dated February 2012 and furnished to
certain Lenders.

“Consolidated EBITDA”: for any period, the consolidated net income (or loss) of
the Borrower and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP, plus, without duplication and to the extent
reflected as a charge in the statement of such consolidated net income for such
period, the sum of (a) consolidated income tax expense in accordance with GAAP,
(b) consolidated interest expense in accordance with GAAP, including
amortization or writeoff of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness
(including the Revolving Loans), (c) consolidated depreciation and amortization
expense in accordance with GAAP, (d) non-cash expenses related to stock-based
compensation, (e) non-recurring expenses related to Material Acquisitions and
(f) all other non-cash items outside the ordinary course of business, minus, to
the extent included in the statement of such consolidated net income for such
period, the sum of (i) interest income in accordance with GAAP,
(ii) non-recurring income related to Material Acquisitions and (iii) all
non-cash items outside the ordinary course of business increasing consolidated
net income for such period; provided, to the extent that, during any period, the
Borrower makes any acquisition of an entity or line of business that would be a
Material Acquisition or Material Disposition of such an entity or line of
business, “Consolidated EBITDA” for such period shall be calculated after giving
pro forma effect to include or exclude, as appropriate, any amounts attributable
to the acquired or disposed of entity or line of business as if the relevant
transactions had been consummated at the beginning of the applicable period of
four full fiscal quarters immediately prior to such acquisition or disposal.

 

4



--------------------------------------------------------------------------------

“Consolidated Leverage Ratio”: as at the last day of any period of four
consecutive fiscal quarters of the Borrower, the ratio of (a) Consolidated Total
Debt on such day to (b) Consolidated EBITDA for such period.

“Consolidated Net Worth”: at any date, all amounts that would, in conformity
with GAAP, be included on a consolidated balance sheet of the Group Members
under stockholders’ equity at such date.

“Consolidated Total Assets”: as of any date, the total assets of the Group
Members as of such date, as determined on a consolidated basis in accordance
with GAAP.

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Co-Documentation Agents”: as defined in the preamble hereto.

“Co-Lead Arrangers”: J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated and Wells Fargo Securities, LLC, each in its capacity as a
Co-Lead Arranger under this Agreement.

“Co-Syndication Agents”: as defined in the preamble hereto.

“Credit Party”: the Administrative Agent, the Swingline Lender or any other
Lender.

“Default”: any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Swingline Loans or (iii) pay over
to any Credit Party any other amount required to be paid by it hereunder,
unless, in the case of clause (i) above, such Lender notifies the Administrative
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied or, in the case
of clause (iii) above, such Lender notifies the Administrative Agent in writing
that such failure is the result of a good faith dispute by such Lender
(specifically identified and including a detailed description of the particular
dispute), (b) has notified the Borrower or any Credit Party in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event.

 

5



--------------------------------------------------------------------------------

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Dollar Equivalent”: at any time as to any amount denominated in a Foreign
Currency, the equivalent amount in Dollars as determined by the Administrative
Agent at such time on the basis of the Exchange Rate for the purchase of Dollars
with such Foreign Currency on the most recent Calculation Date for such Foreign
Currency.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect, in each case as is applicable
to the Borrower, any Subsidiary or any of their respective real property.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars and Foreign Currencies for a period equal to
such Interest Period commencing on the first day of such Interest Period
appearing on the Reuters Screen LIBOR01 Page as of 11:00 A.M., London time, two
Business Days prior to the beginning of such Interest Period (for Eurodollar
Loans denominated in Pounds Sterling, on the first date of such Interest
Period). In the event that such rate does not appear on such page (or otherwise
on such screen), the “Eurodollar Base Rate” shall be determined by reference to
such other comparable publicly available service for displaying eurodollar rates
as may be selected by the Administrative Agent or, in the absence of such
availability, by reference to the rate at which the Administrative Agent is
offered Dollar or Foreign Currency deposits at or about 11:00 A.M., London time,
two Business Days prior to the beginning of such Interest Period (for Eurodollar
Loans denominated in Pounds Sterling, on the first date of such Interest Period)
in the interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.

 

6



--------------------------------------------------------------------------------

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward, if necessary, to the
nearest 1/100th of 1%):

 

 

Eurodollar Base Rate

    1.00 – Eurocurrency Reserve Requirements  

“Eurodollar Tranche”: the collective reference to Eurodollar Loans denominated
in the same currency the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Euros” and “€”: the single currency of participating member states of the
European Monetary Union introduced in accordance with the provisions of Article
109(1)4 of the Treaty of Rome of March 25, 1957 (as amended by the Single
European Act 1986 and the Maastricht Treaty (which was signed at Maastricht on
February 7, 1992 and came into force on November 1, 1993) as amended from time
to time) and as referred to in legislative measures of the European Union for
the introduction of, changeover to or operating of the euro in one or more
member states.

“Event of Default”: any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Rate”: on any day, with respect to any currency, the rate at which
such currency may be exchanged into any other currency, as set forth at
approximately 11:00 A.M., London time, on such date on the Reuters World
Currency Page for such currency. In the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be selected by the Administrative Agent, or, in the event no such service
is selected, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about 10:00 A.M., local time, on such date for the purchase of
the relevant currency for delivery two Business Days later; provided that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent, after consultation with the Borrower, may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be presumed correct absent manifest error; provided,
further, that in any event, the Administrative Agent shall provide the Borrower
with reasonable details of the source for such rate.

“Existing Credit Agreement”: as defined in the recitals hereto.

“Facility”: each of (a) the Initial Term Facility, (b) the Revolving Facility
and (c) any Incremental Term Loans (the “Incremental Term Facility”).

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any regulations or official interpretations thereof.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it.

 

7



--------------------------------------------------------------------------------

“Foreign Currency”: Euros, Yen, Pounds Sterling and, at the request of the
Borrower or applicable Subsidiary Borrower, any lawful currency (other than
Dollars) that is (a) readily available and freely transferable and convertible
into Dollars and (b) is available in the London interbank deposit market. In the
case of any such request with respect to the making of Revolving Loans, such
request shall be subject to the agreement of the Administrative Agent and the
Revolving Lenders.

“Foreign Currency Equivalent”: at any time as to any amount denominated in
Dollars, the equivalent amount in the relevant Foreign Currency as determined by
the Administrative Agent at such time on the basis of the Exchange Rate for the
purchase of such Foreign Currency with Dollars on the date of determination
thereof.

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Group Members”: the collective reference to the Borrower and its Subsidiaries.

“Guarantee Agreement”: the Guarantee Agreement to be executed and delivered by
each Subsidiary Guarantor, substantially in the form of Exhibit A.

“Guarantee”: the guarantee of the Subsidiary Borrower Obligations provided by
the Borrower pursuant to Section 9.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness or other obligations (the “primary obligations”) of
any other third Person (the “primary obligor”) in any manner, whether directly
or indirectly, including any obligation of the guaranteeing person, whether or
not contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of

 

8



--------------------------------------------------------------------------------

instruments for deposit or collection in the ordinary course of business. The
amount of any Guarantee Obligation of any guaranteeing person shall be deemed to
be the lower of (a) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guarantee Obligation is made and
(b) the maximum amount for which such guaranteeing person may be liable pursuant
to the terms of the instrument embodying such Guarantee Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

“Increased Revolving Commitment Activation Notice”: a notice substantially in
the form of Exhibit E-2.

“Increased Revolving Commitment Closing Date”: any Business Day designated as
such in an Increased Revolving Commitment Activation Notice.

“Incremental Term Facility”: as defined in the definition of “Facility”.

“Incremental Term Facility Activation Notice”: a notice substantially in the
form of Exhibit E-3.

“Incremental Term Facility Closing Date”: any Business Day designated as such in
an Incremental Term Facility Activation Notice.

“Incremental Term Lenders”: (a) on any Incremental Term Facility Closing Date,
the Lenders signatory to the relevant Incremental Term Facility Activation
Notice and (b) thereafter, each Lender that is a holder of an Incremental Term
Loan.

“Incremental Term Loans”: any term loans made pursuant to Section 2.10(b).

“Incremental Term Maturity Date”: with respect to the Incremental Term Loans to
be made pursuant to any Incremental Term Facility Activation Notice, the
maturity date specified in such Incremental Term Facility Activation Notice,
which date shall not be earlier than the Termination and Maturity Date.

“Incremental Term Percentage”: as to any Incremental Term Lender at any time,
the percentage which such Incremental Term Lender’s Incremental Term Loan then
constitutes of the aggregate Incremental Term Loans.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables not past due incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
redeemable preferred Capital Stock of such Person, (h) all Guarantee Obligations
of such Person in respect of obligations of the kind referred to in clauses
(a) through (g) above, (i) all obligations of the kind referred to in clauses
(a) through (h) above secured by (or for which the holder of such obligation has
an existing right, contingent or

 

9



--------------------------------------------------------------------------------

otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation (provided that, if such
Indebtedness of others is non-recourse to the credit of such Person, then the
amount of Indebtedness ascribed to such Person shall not exceed the fair market
value of the property securing such Indebtedness of others), and (j) for the
purposes of Section 7.1(e) only, all obligations of such Person in respect of
Swap Agreements. The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.

“Indemnitee”: as defined in Section 10.5.

“Initial Term Commitment”: as to any Initial Term Lender, the obligation of such
Initial Term Lender to make an Initial Term Loan to the Borrower on the Initial
Term Loan Funding Date in a principal amount set forth under the heading
“Initial Term Commitment” opposite such Lender’s name on Schedule 1.1B. The
original aggregate amount of the Initial Term Commitments as of the Amendment
and Restatement Effectiveness Date is $150,000,000.

“Initial Term Commitment Termination Date: the earlier of (i) February 11, 2013
and (ii) the date on which the Administrative Agent receives irrevocable notice
from the Borrower that the Borrower elects to terminate the Initial Term
Commitments of all Initial Term Lenders.

“Initial Term Facility”: the Initial Term Commitments and Initial Term Loans
made hereunder.

“Initial Term Lender”: any Lender that has an Initial Term Commitment or that
holds an Initial Term Loan.

“Initial Term Loan”: as defined in Section 2.1.

“Initial Term Loan Applicable Margin”: for any day, with respect to any ABR Loan
or Eurodollar Loan that is an Initial Term Loan the applicable rate per annum
set forth below under the caption, “Applicable Margin for Eurodollar Loans”,
“Applicable Margin for ABR Loans” or “Ticking Fee Rate”, as the case may be,
based upon the Consolidated Leverage Ratio as of the most recent determination
thereof:

 

Category

  

Consolidated Leverage Ratio

  

Applicable Margin for Eurodollar
Loans

  

Applicable Margin for ABR
Loans

  

Ticking Fee Rate

1    > 2.25x    1.500%    0.500%    0.300% 2    > 1.50x but < 2.25x    1.375%   
0.375%    0.250% 3    > 0.75 but < 1.50x    1.250%    0.250%    0.200% 4    <
0.75x    1.125%    0.125%    0.150 %

For purposes of the foregoing, changes in the Initial Term Loan Applicable
Margin resulting from changes in the Consolidated Leverage Ratio shall become
effective on the date that is three Business Days after the date on which
financial statements are delivered to the Lenders pursuant to Section 5.1 and
shall remain in effect until the next change to be effected pursuant to this
paragraph; if any financial statements

 

10



--------------------------------------------------------------------------------

referred to above are not delivered within the time periods specified in
Section 5.1, then, until the date that is three Business Days after the date on
which such financial statements are delivered, the Consolidated Leverage Ratio
shall be deemed to be in Category 1. In addition, at all times while an Event of
Default shall have occurred and be continuing, the Consolidated Leverage Ratio
shall be deemed to be in Category 1.

In the event that the Administrative Agent and the Borrower determine that any
financial statements previously delivered were incorrect or inaccurate
(regardless of whether this Agreement or the Initial Term Commitments are in
effect or whether the Initial Term Loans have been repaid in part or in full
when such inaccuracy is discovered), and such inaccuracy, if corrected, would
have led to the application of a higher Initial Term Loan Applicable Margin for
any period (an “Initial Term Loan Applicable Period”) than the Initial Term Loan
Applicable Margin applied for such Initial Term Loan Applicable Period, then
(i) the Borrower shall as soon as practicable deliver to the Administrative
Agent the corrected financial statements for such Initial Term Loan Applicable
Period, (ii) the Initial Term Loan Applicable Margin shall be determined as if
the Category number for such higher Initial Term Loan Applicable Margin were
applicable for such Initial Term Loan Applicable Period, and (iii) the Borrower
shall within three (3) Business Days of demand thereof by the Administrative
Agent pay to the Administrative Agent the accrued additional amount owing as a
result of such increased Initial Term Loan Applicable Margin for such Initial
Term Loan Applicable Period, which payment shall be promptly applied by the
Administrative Agent in accordance with this Agreement.

“Initial Term Loan Applicable Period”: as defined in the definition of “Initial
Term Loan Applicable Margin”.

“Initial Term Loan Funding Date”: any date prior to the Initial Term Commitment
Termination Date on which the conditions set forth in Section 4.2 have been
satisfied.

“Initial Term Percentage”: as to any Initial Term Lender at any time, the
percentage which such Initial Term Lender’s Initial Term Commitment then
constitutes of the aggregate Initial Term Commitments (or, at any time after the
Initial Term Loan Funding Date, the percentage which the aggregate principal
amount of such Initial Term Lender’s Initial Term Loans then outstanding
constitutes of the aggregate principal amount of the Initial Term Loans then
outstanding).

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Interest Payment Date”: (a) as to any ABR Loan (other than a Swingline Loan),
the last day of each March, June, September and December to occur while such ABR
Loan is outstanding and the final maturity date of such ABR Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period, (d) as to any Loan (other than any

 

11



--------------------------------------------------------------------------------

Revolving Loan that is an ABR Loan or a Swingline Loan), the date of any
repayment or prepayment made in respect thereof and (e) as to any Swingline
Loan, the day that such Swingline Loan is required to be repaid.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six or (if available to
all Lenders) twelve months thereafter, as selected by the Borrower or any
applicable Subsidiary Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan and ending one, two, three or six or (if
available to all Lenders) twelve months thereafter, as selected by the Borrower
or any applicable Subsidiary Borrower by irrevocable notice to the
Administrative Agent not later than 11:00 A.M., New York City time, in the case
of Revolving Loans denominated in Dollars, and 11:00 A.M., London time, in the
case of Multicurrency Loans, on the date that is three Business Days prior to
the last day of the then current Interest Period with respect thereto; provided
that, all of the foregoing provisions relating to Interest Periods are subject
to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Borrower may not select an Interest Period under a particular Facility
that would extend beyond the Termination and Maturity Date or beyond the date
the final payment is due on the relevant Term Loans, as the case may be; and

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“IRS”: as defined in Section 2.19(e).

“Judgment Currency”: as defined in Section 2.24(b).

“Lenders”: as defined in the preamble hereto. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

“Loan”: any loan made by a Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Guarantee Agreement, the Notes, each
Joinder Agreement, any Incremental Term Facility Activation Notice, any
Increased Revolving Commitment Activation Notice and any amendment, waiver,
supplement or other modification to any of the foregoing.

“Loan Parties”: each Group Member that is a party to a Loan Document (including,
for avoidance of doubt, each Subsidiary Borrower).

 

12



--------------------------------------------------------------------------------

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Incremental Term Loans,
Initial Term Loans or the Total Revolving Extensions of Credit, as the case may
be, outstanding under such Facility (or, (i) in the case of the Revolving
Facility, prior to any termination of the Revolving Commitments, the holders of
more than 50% of the Total Revolving Commitments and (ii) in the case of the
Initial Term Facility, prior to the Initial Term Loan Funding Date, the holders
of more than 50% of the Initial Term Commitments).

“Margin Stock”: as defined in Regulation U.

“Material Acquisition”: any acquisition of property or series of related
acquisitions of property involving the payment of consideration by the Group
Members in an amount in excess of 10% of Consolidated Total Assets (with
Consolidated Total Assets measured as of the end of the most recently completed
fiscal quarter for which financial statements have been delivered pursuant to
Section 5.1).

“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole or (b) the validity or enforceability of this Agreement or any
of the other Loan Documents or the rights or remedies of the Administrative
Agent or the Lenders hereunder or thereunder.

“Material Disposition”: any Disposition of property or series of related
Dispositions of property that yields gross proceeds to the Group Members in
excess of 10% of Consolidated Total Assets (with Consolidated Total Assets
measured as of the end of the most recently completed fiscal quarter for which
financial statements have been delivered pursuant to Section 5.1).

“Multicurrency Loans”: as defined in Section 2.4(c).

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“New Campus Financing”: any financing in conjunction with a purchase or
structured lease for a potential new Northern California campus.

“New Lender”: as defined in Section 2.10(c).

“New Lender Supplement”: as defined in Section 2.10(c).

“Non-Excluded Taxes”: as defined in Section 2.19(a).

“Non-U.S. Lender”: as defined in Section 2.19(e).

“Notes”: the collective reference to any promissory note evidencing Loans.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower and any Subsidiary
Borrower, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) the Loans and all other obligations and liabilities
of the Borrower and any Subsidiary Borrower to the Administrative Agent or to
any Lender, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement, any other Loan Document or any other document
made, delivered or given in connection herewith or therewith, whether on account
of principal, interest, reimbursement

 

13



--------------------------------------------------------------------------------

obligations, fees, indemnities, costs, expenses (including all reasonable fees,
charges and disbursements of outside counsel to the Administrative Agent or to
any Lender that are required to be paid by the Borrower and any Subsidiary
Borrower pursuant hereto) or otherwise.

“Original Closing Date”: October 14, 2011.

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Parent”: with respect to any Lender, any Person as to which such Lender is,
directly or indirectly, a subsidiary.

“Participant”: as defined in Section 10.6(c).

“Participant Register”: as defined in Section 10.6(c).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pounds Sterling”: the lawful currency of the United Kingdom.

“Refunded Swingline Loans”: as defined in Section 2.7(b).

“Register”: as defined in Section 10.6(b).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Required Lenders”: at any time, the holders of more than 50% of the sum of
(i) the aggregate unpaid principal amount of the Term Loans (and prior to the
Initial Term Loan Funding Date, the Initial Term Commitments) then outstanding
and (ii) the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.

 

14



--------------------------------------------------------------------------------

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: the chief executive officer, president, chief financial
officer, senior vice president or vice president of the Borrower, but in any
event, with respect to financial matters, the chief financial officer, treasurer
or controller of the Borrower.

“Restricted Payments”: collectively, the declaration or payment of any dividend
(other than dividends payable solely in common stock of the Person making such
dividend) on, or the making of any payment on account of, or the setting apart
of assets for a sinking or other analogous fund for, the purchase, redemption,
defeasance, retirement or other acquisition of, any Capital Stock of any Group
Member, whether now or hereafter outstanding, or the making of any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of any Group Member.

“Revolving Borrowing Date”: any Business Day specified by the Borrower as a date
on which the Borrower requests the Revolving Lenders to make Revolving Loans
hereunder.

“Revolving Commitment”: as to any Revolving Lender, the obligation of such
Revolving Lender to make Revolving Loans (including Multicurrency Loans) and
participate in Swingline Loans in an aggregate principal amount not to exceed
the amount set forth under the heading “Revolving Commitment” opposite such
Revolving Lender’s name on Schedule 1.1A or in the Assignment and Assumption
pursuant to which such Lender became a party hereto, as the same may be changed
from time to time pursuant to the terms hereof. The amount of the Total
Revolving Commitments as of the Amendment and Restatement Effectiveness Date is
$350,000,000.

“Revolving Commitment Period”: the period from and including the Original
Closing Date to the Termination and Maturity Date.

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the aggregate principal amount of all Revolving Loans (or the
Dollar Equivalent thereof in the case of Multicurrency Loans) held by such
Revolving Lender then outstanding.

“Revolving Facility”: the Revolving Commitments and the Revolving Loans made
hereunder.

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds a
Revolving Loan.

“Revolving Loan Applicable Margin”: for any day, with respect to any ABR Loan or
Eurodollar Loan that is a Revolving Loan, or with respect to the facility fees
payable hereunder, as the case may be, the applicable rate per annum set forth
below under the caption, “Applicable Margin for Eurodollar Loans”, “Applicable
Margin for ABR Loans” or “Facility Fee Rate”, as the case may be, based upon the
Consolidated Leverage Ratio as of the most recent determination thereof:

 

Category

  

Consolidated

Leverage Ratio

  

Applicable Margin for
Eurodollar Loans

  

Applicable Margin

for ABR Loans

  

Facility Fee Rate

1    ³ 2.25x    1.200%    0.200%    0.300% 2    ³ 1.50x but < 2.25x    1.125%   
0.125%    0.250% 3    ³ 0.75 but < 1.50x    1.050%    0.050%    0.200% 4    <
0.75x    0.975%    0.000%    0.150%

 

15



--------------------------------------------------------------------------------

For purposes of the foregoing, changes in the Revolving Loan Applicable Margin
resulting from changes in the Consolidated Leverage Ratio shall become effective
on the date that is three Business Days after the date on which financial
statements are delivered to the Lenders pursuant to Section 5.1 and shall remain
in effect until the next change to be effected pursuant to this paragraph; if
any financial statements referred to above are not delivered within the time
periods specified in Section 5.1, then, until the date that is three Business
Days after the date on which such financial statements are delivered, the
Consolidated Leverage Ratio shall be deemed to be in Category 1. In addition, at
all times while an Event of Default shall have occurred and be continuing, the
Consolidated Leverage Ratio shall be deemed to be in Category 1.

In the event that the Administrative Agent and the Borrower determine that any
financial statements previously delivered were incorrect or inaccurate
(regardless of whether this Agreement or the Revolving Commitments are in effect
when such inaccuracy is discovered), and such inaccuracy, if corrected, would
have led to the application of a higher Revolving Loan Applicable Margin for any
period (an “Revolving Loan Applicable Period”) than the Revolving Loan
Applicable Margin applied for such Revolving Loan Applicable Period, then
(i) the Borrower shall as soon as practicable deliver to the Administrative
Agent the corrected financial statements for such Revolving Loan Applicable
Period, (ii) the Revolving Loan Applicable Margin shall be determined as if the
Category number for such higher Revolving Loan Applicable Margin were applicable
for such Revolving Loan Applicable Period, and (iii) the Borrower shall within
three (3) Business Days of demand thereof by the Administrative Agent pay to the
Administrative Agent the accrued additional amount owing as a result of such
increased Revolving Loan Applicable Margin for such Revolving Loan Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with this Agreement.

“Revolving Loan Applicable Period”: as defined in the definition of “Revolving
Loan Applicable Margin”.

“Revolving Loans”: as defined in Section 2.4(a).

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Revolving Lender’s Revolving Commitment then constitutes of the Total
Revolving Commitments; provided that in the case of Section 2.26 when a
Defaulting Lender shall exist, “Revolving Percentage” shall mean the percentage
of the Total Revolving Commitments (disregarding any Defaulting Lender’s
Revolving Commitment) represented by such Revolving Lender’s Revolving
Commitment. If the Revolving Commitments have terminated or expired, the
Revolving Percentages shall be determined based upon the Revolving Commitments
most recently in effect, giving effect to any assignments and to any Revolving
Lender’s status as a Defaulting Lender at the time of determination.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous United States federal Governmental Authority.

“Significant Subsidiary”: at any time, a Domestic Subsidiary of the Borrower
that would be a “significant subsidiary” as defined in Rule 1-02 of Regulation
S-X promulgated by the SEC; provided that at no time may Domestic Subsidiaries
of the Borrower that are not Significant Subsidiaries hold, in the aggregate,
more than 20% of (a) the total assets of the Borrower and its Subsidiaries
consolidated as of the end of the most recently completed fiscal year or the
Borrower or (b) the income of the Borrower and its Subsidiaries consolidated for
the most recently completed fiscal year of the

 

16



--------------------------------------------------------------------------------

Borrower from continuing operations before income taxes, extraordinary items and
the cumulative effect of a change in accounting principles; provided, further,
that the Borrower may, by delivering written notice to the Administrative Agent,
designate any Domestic Subsidiary as a Significant Subsidiary for the purpose of
complying with the foregoing proviso.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured considering all financing alternatives and
potential asset sales reasonably available to such Person, (c) such Person will
not have, as of such date, an unreasonably small amount of capital with which to
conduct its business, and (d) such Person will be able to pay its debts as they
mature. For purposes of this definition, (i) “debt” means liability on a
“claim”, and (ii) “claim” means any (x) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured
or (y) right to an equitable remedy for breach of performance if such breach
gives rise to a right to payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured or unmatured,
disputed, undisputed, secured or unsecured. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

“Subsidiary Borrower”: any Subsidiary of the Borrower that becomes a party
hereto pursuant to Section 10.1(b)(i) until such time as such Subsidiary
Borrower is removed as a party hereto pursuant to Section 10.1(b)(ii).

“Subsidiary Borrower Obligations” shall mean the Obligations of any Subsidiary
Borrower.

“Subsidiary Guarantor”: each Significant Subsidiary (excluding any Domestic
Subsidiaries of Foreign Subsidiaries).

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.

 

17



--------------------------------------------------------------------------------

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.6 in an aggregate principal amount not to exceed
$25,000,000.

“Swingline Exposure”: at any time, the sum of the aggregate undrawn amount of
all outstanding Swingline Loans at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Revolving Percentage of the total
Swingline Exposure at such time.

“Swingline Lender”: JPMorgan Chase Bank, N.A., in its capacity as the Lender of
Swingline Loans hereunder.

“Swingline Loan”: a Revolving Loan made pursuant to Section 2.6.

“Swingline Participation Amount”: as defined in Section 2.7.

“TARGET”: the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system (or, if such clearing system ceases to be operative,
such other clearing system (if any) determined by the Administrative Agent to be
a suitable replacement) for the settlement of payment in Euros.

“Target”: as defined in the recitals hereto.

“Term Lenders”: the collective reference to the Initial Term Lenders and the
Incremental Term Lenders.

“Term Loans”: the collective reference to the Initial Term Loans and the
Incremental Term Loans.

“Termination and Maturity Date”: October 14, 2016.

“Ticking Fee Date”: April 2, 2012.

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“United States”: the United States of America.

“Yen” and “¥”: the lawful currency of Japan.

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

 

18



--------------------------------------------------------------------------------

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (x) without
giving effect to any election under Accounting Standards Codification 825-10-25
(previously referred to as Statement of Financial Accounting Standards 159) (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (y) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof; provided,
further, that if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the Original Closing Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after the change in GAAP or in the application thereof, then
(A) such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith and (B) the Borrower and the Administrative Agent agree to enter into
good-faith negotiations in order to amend such provisions of this Agreement so
as to reflect equitably such change with the result that the criteria for
evaluating the Borrower’s financial condition shall be the same after such
change as if such change had not been made), (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time. For purposes of calculations made pursuant
to the terms of this Agreement, GAAP will be deemed to treat operating and
capital leases in a manner consistent with their current treatment under GAAP as
in effect on the Original Closing Date, notwithstanding any modifications or
interpretive changes thereto that may occur thereafter.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

1.3 Currency Conversion.

(a) If more than one currency or currency unit are at the same time recognized
by the central bank of any country as the lawful currency of that country, then
(i) any reference in the Loan Documents to, and any obligations arising under
the Loan Documents in, the currency of that country shall be translated into or
paid in the currency or currency unit of that country designated by the

 

19



--------------------------------------------------------------------------------

Administrative Agent and (ii) any translation from one currency or currency unit
to another shall be at the official rate of exchange recognized by the central
bank for conversion of that currency or currency unit into the other, rounded up
or down by the Administrative Agent as it deems appropriate.

(b) If a change in any currency of a country occurs, this Agreement shall be
amended (and each party hereto agrees to enter into any supplemental agreement
necessary to effect any such amendment) to the extent that the Administrative
Agent determines such amendment to be necessary to reflect the change in
currency and to put the Lenders in the same position, so far as possible, that
they would have been in if no change in currency had occurred.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 Initial Term Commitments. Subject to the terms and conditions hereof, each
Initial Term Lender severally agrees to make a term loan (an “Initial Term
Loan”) to the Borrower on the Initial Term Loan Funding Date in an amount not to
exceed the amount of the Initial Term Commitment of such Lender. The Initial
Term Loans may from time to time be Eurodollar Loans or ABR Loans, as determined
by the Borrower and notified to the Administrative Agent in accordance with
Sections 2.2 and 2.12. The Initial Term Commitments shall terminate on the
Initial Term Commitment Termination Date if the Initial Term Loan Funding Date
has not occurred prior to the Initial Term Commitment Termination Date.

2.2 Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 10:00 A.M., New York City time, (a) three Business
Days prior to the Initial Term Loan Funding Date (or, in the case of Incremental
Term Loans, the applicable Incremental Term Facility Closing Date), in the case
of Eurodollar Loans, or (b) one Business Day prior to the Initial Term Loan
Funding Date (or, in the case of Incremental Term Loans, the applicable
Incremental Term Facility Closing Date), in the case of ABR Loans) requesting
that the applicable Term Lenders make (i) the Initial Term Loans on the Initial
Term Loan Funding Date or (ii) the Incremental Term Loans on the Incremental
Term Facility Closing Date related thereto. Upon receipt of such notice the
Administrative Agent shall promptly notify each Term Lender of the applicable
Facility thereof. Not later than 12:00 Noon, New York City time, on the Initial
Term Loan Funding Date, in the case of Initial Term Loans, and, in the case of
an Incremental Term Loan, the applicable Incremental Term Facility Closing Date,
each applicable Term Lender shall make available to the Administrative Agent at
the Funding Office an amount in immediately available funds equal to the Term
Loan or Term Loans to be made by such Term Lender. The Administrative Agent
shall credit the account of the Borrower on the books of such office of the
Administrative Agent with the aggregate of the amounts made available to the
Administrative Agent by the Term Lenders in immediately available funds.

2.3 Repayment of Term Loans. The Initial Term Loans made by each Initial Term
Lender on the Initial Term Loan Funding Date shall mature in quarterly
installments, each of which shall be payable on the last day of each calendar
quarter, beginning with the first full calendar quarter ending after the Initial
Term Loan Funding Date, in an amount equal to such Initial Term Lender’s Initial
Term Percentage, multiplied by $7,500,000. The Borrower shall repay the
remainder of all outstanding Initial Term Loans on the Termination and Maturity
Date. The Incremental Term Loans shall mature as set forth in the Incremental
Term Facility Activation Notice relating thereto and the Borrower shall repay
all outstanding Incremental Term Loans on the Incremental Term Maturity Date
relating to such Incremental Term Loans.

2.4 Revolving Commitments. (a) Subject to the terms and conditions hereof, each
Revolving Lender severally agrees to make revolving credit loans in Dollars
(together with the Swingline

 

20



--------------------------------------------------------------------------------

Loans and Multicurrency Loans, “Revolving Loans”) to the Borrower and any
Subsidiary Borrower from time to time during the Revolving Commitment Period in
an aggregate principal amount at any one time outstanding which, when added to
such Revolving Lender’s Revolving Percentage of the aggregate principal amount
of the Swingline Loans then outstanding, does not exceed the amount of such
Lender’s Revolving Commitment. During the Revolving Commitment Period the
Borrower and any Subsidiary Borrower may use the Revolving Commitments by
borrowing, prepaying the Revolving Loans in whole or in part, and reborrowing,
all in accordance with the terms and conditions hereof. The Revolving Loans may
from time to time be Eurodollar Loans or ABR Loans, as determined by the
Borrower and any Subsidiary Borrower and notified to the Administrative Agent in
accordance with Sections 2.5 and 2.12.

(b) The Borrower and any Subsidiary Borrower shall repay all outstanding
Revolving Loans made to it on the Termination and Maturity Date.

(c) Subject to the terms and conditions hereof, each Revolving Lender severally
agrees, from time to time during the Revolving Commitment Period, to make
revolving credit loans denominated in one or more Foreign Currencies
(“Multicurrency Loans”) to the Borrower and any Subsidiary Borrower in an
aggregate principal amount (based on the Dollar Equivalent of such Multicurrency
Loans) at any one time outstanding which, when added to such Revolving Lender’s
Revolving Percentage of the aggregate principal amount of the Swingline Loans
then outstanding, shall not exceed the amount of such Revolving Lender’s
Revolving Commitment. The Borrower and any Subsidiary Borrower shall not request
and no Revolving Lender shall be required to make any Multicurrency Loan if,
after making such Multicurrency Loan the Total Revolving Extensions of Credit
shall exceed the Total Revolving Commitments then in effect. During the
Revolving Commitment Period, the Borrower and any Subsidiary Borrower may
borrow, prepay and reborrow Multicurrency Loans, in whole or in part, all in
accordance with the terms and conditions hereof. All Multicurrency Loans shall
be Eurodollar Loans.

2.5 Procedure for Revolving Loan Borrowing.

(a) The Borrower and any Subsidiary Borrower may borrow under the Revolving
Commitments during the Revolving Commitment Period on any Business Day, provided
that the Borrower and such Subsidiary Borrower shall give the Administrative
Agent irrevocable notice (which notice must be received by the Administrative
Agent prior to 11:00 A.M., New York City time, (a) three Business Days prior to
the requested Revolving Borrowing Date, in the case of Eurodollar Loans, or
(b) one Business Day prior to the requested Revolving Borrowing Date, in the
case of ABR Loans), specifying (i) the amount and Type of Revolving Loans to be
borrowed, (ii) the requested Revolving Borrowing Date and (iii) in the case of
Eurodollar Loans, the respective amounts of each such Type of Revolving Loan and
the respective lengths of the initial Interest Period therefor. Each borrowing
under the Revolving Commitments shall be in an amount equal to (x) in the case
of ABR Loans, $1,000,000 or a whole multiple thereof (or, if the then aggregate
Available Revolving Commitments are less than $1,000,000, such lesser amount)
and (y) in the case of Eurodollar Loans, $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; provided, that the Swingline Lender may request,
on behalf of the Borrower or the relevant Subsidiary Borrower, borrowings under
the Revolving Commitments that are ABR Loans in other amounts pursuant to
Section 2.7. Upon receipt of any such notice from the Borrower or the relevant
Subsidiary Borrower, the Administrative Agent shall promptly notify each
Revolving Lender thereof. Each Revolving Lender will make the amount of its pro
rata share of each borrowing available to the Administrative Agent for the
account of the Borrower or the relevant Subsidiary Borrower at the Funding
Office prior to 12:00 Noon, New York City time, on the Revolving Borrowing Date
requested by the Borrower or the relevant Subsidiary Borrower in funds
immediately available to the Administrative Agent. Such borrowing will then be
made available to the Borrower or the relevant Subsidiary Borrower by the
Administrative Agent crediting the account of the Borrower or such Subsidiary
Borrower on the books of such office with the aggregate of the amounts made
available to the Administrative Agent by the Revolving Lenders and in like funds
as received by the Administrative Agent.

 

21



--------------------------------------------------------------------------------

(b) The Borrower and any Subsidiary Borrower may borrow Multicurrency Loans
during the Revolving Commitment Period on any Business Day, provided that the
Borrower and such Subsidiary Borrower shall give the Administrative Agent
irrevocable notice (which notice must be received by the Administrative Agent
prior to 11:00 A.M., London time, three Business Days prior to the requested
Revolving Borrowing Date), specifying (i) the requested Revolving Borrowing
Date, (ii) the respective amounts of each Multicurrency Loan in each Foreign
Currency and (iii) the respective lengths of the initial Interest Period
therefor. Each Multicurrency Loan shall be in an amount equal to (x) in the case
of Multicurrency Loans denominated in Euros, €1,000,000 or a whole multiple of
€100,000 in excess thereof, (y) in the case of Multicurrency Loans denominated
in Yen, ¥100,000,000 or a whole multiple of ¥10,000,000 in excess thereof and
(z) in the case of any other Foreign Currency, such amount as shall have been
agreed by the Borrower and approved by the Administrative Agent and the
Revolving Lenders. Upon receipt of any such notice from the Borrower or the
relevant Subsidiary Borrower, the Administrative Agent shall promptly notify
each Revolving Lender thereof. Each Revolving Lender will make the amount of its
pro rata share of each borrowing available to the Administrative Agent for the
account of the Borrower or the relevant Subsidiary Borrower at the Funding
Office prior to 12:00 Noon, London time, in each case, on the Revolving
Borrowing Date requested by the Borrower or such Subsidiary Borrower in funds
immediately available in the relevant Foreign Currency to the Administrative
Agent. Such borrowing will then be made available to the Borrower or the
relevant Subsidiary Borrower by the Administrative Agent crediting the account
of the Borrower or such Subsidiary Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
Revolving Lenders and in like funds as received by the Administrative Agent or
by wire transfer of such amounts to an account designated in writing by the
Borrower or such Subsidiary Borrower to the Administrative Agent in connection
with the relevant borrowing.

2.6 Swingline Commitment.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make a portion of the credit otherwise available to the Borrower and
any Subsidiary Borrower under the Revolving Commitments from time to time during
the Revolving Commitment Period by making swing line loans in Dollars
(“Swingline Loans”) to the Borrower and any Subsidiary Borrower; provided that
(i) the aggregate principal amount of Swingline Loans outstanding at any time
shall not exceed the Swingline Commitment then in effect (notwithstanding that
the Swingline Loans outstanding at any time, when aggregated with the Swingline
Lender’s other outstanding Revolving Loans, may exceed the Swingline Commitment
then in effect), (ii) the Borrower and any Subsidiary Borrower shall not
request, and the Swingline Lender shall not make, any Swingline Loan if, after
giving effect to the making of such Swingline Loan, the aggregate amount of the
Available Revolving Commitments would be less than zero and (iii) Swingline
Loans shall be available only in Dollars. During the Revolving Commitment
Period, the Borrower and any Subsidiary Borrower may use the Swingline
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof.

(b) The Borrower shall repay, or cause any Subsidiary Borrower to repay, to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Termination and Maturity Date and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least two Business Days after such Swingline Loan is made; provided that on
each date that a Revolving Loan is borrowed, the Borrower shall repay, or cause
any Subsidiary Borrower to repay, all Swingline Loans then outstanding.

 

22



--------------------------------------------------------------------------------

2.7 Procedure for Swingline Borrowing; Refunding of Swingline Loans.

(a) Whenever the Borrower or relevant Subsidiary Borrower desires that the
Swingline Lender make Swingline Loans it shall give the Swingline Lender
irrevocable telephonic notice confirmed promptly in writing (which telephonic
notice must be received by the Swingline Lender not later than 1:00 P.M., New
York City time, on the proposed Revolving Borrowing Date), specifying (i) the
amount to be borrowed and (ii) the requested Revolving Borrowing Date (which
shall be a Business Day during the Revolving Commitment Period). Each borrowing
under the Swingline Commitment shall be in an amount equal to $500,000 or a
whole multiple of $100,000 in excess thereof. Not later than 3:00 P.M., New York
City time, on the Revolving Borrowing Date specified in a notice in respect of
Swingline Loans, the Swingline Lender shall make available to the Administrative
Agent at the Funding Office an amount in immediately available funds equal to
the amount of the Swingline Loan to be made by the Swingline Lender. The
Administrative Agent shall make the proceeds of such Swingline Loan available to
the Borrower or relevant Subsidiary Borrower on such Revolving Borrowing Date by
depositing such proceeds in the account of the Borrower or relevant Subsidiary
Borrower with the Administrative Agent on such Revolving Borrowing Date in
immediately available funds.

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower or relevant Subsidiary
Borrower (which hereby irrevocably directs the Swingline Lender to act on its
behalf), on one Business Day’s notice given by the Swingline Lender no later
than 12:00 Noon, New York City time, request each Revolving Lender to make, and
each Revolving Lender hereby agrees to make, a Revolving Loan, in an amount
equal to such Revolving Lender’s Revolving Percentage of the aggregate amount of
the Swingline Loans (the “Refunded Swingline Loans”) outstanding on the date of
such notice, to repay the Swingline Lender. Each Revolving Lender shall make the
amount of such Revolving Loan available to the Administrative Agent at the
Funding Office in immediately available funds, not later than 10:00 A.M., New
York City time, one Business Day after the date of such notice. The proceeds of
such Revolving Loans shall be immediately made available by the Administrative
Agent to the Swingline Lender for application by the Swingline Lender to the
repayment of the Refunded Swingline Loans. The Borrower or relevant Subsidiary
Borrower irrevocably authorizes the Swingline Lender to charge the Borrower’s or
relevant Subsidiary Borrower’s accounts with the Administrative Agent (up to the
amount available in each such account) in order to immediately pay the amount of
such Refunded Swingline Loans to the extent amounts received from the Revolving
Lenders are not sufficient to repay in full such Refunded Swingline Loans.

(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.7(b), one of the events described in Section 7.1(f) shall
have occurred and be continuing with respect to the Borrower or any Subsidiary
Borrower or if for any other reason, as determined by the Swingline Lender in
its sole discretion, Revolving Loans may not be made as contemplated by
Section 2.7(b), each Revolving Lender shall, on the date such Revolving Loan was
to have been made pursuant to the notice referred to in Section 2.7(b), purchase
for cash an undivided participating interest in the then outstanding Swingline
Loans by paying to the Swingline Lender an amount (the “Swingline Participation
Amount”) equal to (i) such Revolving Lender’s Revolving Percentage times
(ii) the sum of the aggregate principal amount of Swingline Loans then
outstanding that were to have been repaid with such Revolving Loans.

(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Revolving Lender’s Swingline Participation Amount, the
Swingline Lender receives any payment on account of the Swingline Loans, the
Swingline Lender will distribute to such Revolving Lender its Swingline
Participation Amount (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Revolving Lender’s participating
interest was outstanding and funded and, in the case of principal and interest
payments, to reflect such Revolving Lender’s pro rata portion of such payment if
such payment is not sufficient to pay the principal of and interest on all
Swingline Loans then due); provided, however, that in the event that such
payment received by the Swingline Lender is required to be returned, such
Revolving Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.

 

23



--------------------------------------------------------------------------------

(e) Each Revolving Lender’s obligation to make the Revolving Loans referred to
in Section 2.7(b) and to purchase participating interests pursuant to
Section 2.7(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower or any Subsidiary
Borrower may have against the Swingline Lender, the Borrower, any Subsidiary
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other Revolving Lender or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

2.8 Facility Fees and Ticking Fees.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a facility fee, which shall accrue at the Revolving Loan
Applicable Margin on the daily amount of the Revolving Commitment of such
Revolving Lender (whether used or unused) during the period from and including
the Original Closing Date to but excluding the date on which such Revolving
Commitment terminates; provided that, if such Revolving Lender continues to have
any Revolving Loans after its Revolving Commitment terminates, then such
facility fee shall continue to accrue on the daily amount of such Revolving
Lender’s Revolving Loans from and including the date on which its Revolving
Commitment terminates to but excluding the date on which such Revolving Lender
ceases to have any Revolving Loans. Facility fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the third Business Day following such last day, commencing on the
first such date to occur after the Original Closing Date; provided that all such
fees shall be payable on the date on which the Revolving Commitments terminate
and any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. All facility fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

(c) If the Initial Term Loan Funding Date shall not have occurred on or prior to
the Ticking Fee Date, the Borrower agrees to pay to the Administrative Agent for
the account of each Initial Term Lender a ticking fee, which shall accrue at the
Initial Term Loan Applicable Margin on the daily amount of the Initial Term
Commitment of such Initial Term Lender during the period from and including the
Ticking Fee Date to but excluding the earlier of the Initial Term Loan Funding
Date and the Initial Term Commitment Termination Date. The ticking fee payable
pursuant to this Section 2.8(c) shall be payable on the earlier of the Initial
Term Loan Funding Date and the Initial Term Commitment Termination Date. All
ticking fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed.

2.9 Termination or Reduction of Revolving Commitments. The Borrower shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Revolving Commitments or, from time to time, to reduce
the amount of the Revolving Commitments; provided that no such termination or
reduction of Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Revolving Loans and Swingline Loans made
on the

 

24



--------------------------------------------------------------------------------

effective date thereof, the Total Revolving Extensions of Credit would exceed
the Total Revolving Commitments. Any such reduction shall be in an amount equal
to $1,000,000, or a whole multiple of $500,000 in excess thereof, and shall
reduce permanently the Revolving Commitments then in effect.

2.10 Additional Revolving Commitments and Incremental Term Loans.

(a) At any time after the Amendment and Restatement Effectiveness Date and prior
to the fourth anniversary of the Original Closing Date, the Borrower and any one
or more Lenders (including New Lenders) may agree that such Lender(s) shall
make, obtain or increase the amount of their Revolving Commitments by executing
and delivering to the Administrative Agent an Increased Revolving Commitment
Activation Notice specifying the amount of such increase and the applicable
Increased Revolving Commitment Closing Date (which may be no later than the
fourth anniversary of the Original Closing Date). Notwithstanding the foregoing,
(i) the aggregate amount of incremental Revolving Commitments obtained pursuant
to this Section 2.10(a) shall not exceed (x) $150,000,000 minus (y) the amount
of Incremental Term Loans made pursuant to Section 2.10(b), (ii) incremental
Revolving Commitments may not be made, obtained or increased after the
occurrence and during the continuation of a Default or Event of Default,
including after giving effect to the incremental Revolving Commitments in
question, and (iii) any increase effected pursuant to this paragraph shall be in
a minimum amount of at least $50,000,000. No Lender shall have any obligation to
participate in any increase described in this paragraph unless it agrees to do
so in its sole discretion.

(b) At any time after the Initial Term Loan Funding Date, the Borrower and any
one or more Lenders (including New Lenders) may from time to time agree that
such Lenders shall make new Incremental Term Loans by executing and delivering
to the Administrative Agents an Incremental Term Facility Activation Notice
specifying (i) the amount of the new Incremental Term Facility, (ii) the
applicable Incremental Term Facility Closing Date and (iii) (x) the applicable
Incremental Term Maturity Date, (y) the amortization schedule for such
Incremental Term Loans, which shall provide for no higher or more frequent
amortization prior to the Termination and Maturity Date than the amortization of
the Initial Term Loan pursuant to Section 2.3 and (z) the applicable margin for
such Incremental Term Loans. Notwithstanding the foregoing, (i) the aggregate
amount of borrowings of Incremental Term Loans shall not exceed (x) $150,000,000
minus (y) the amount of any incremental Revolving Commitments obtained pursuant
to Section 2.10(a), (ii) Incremental Term Loans may not be made after the
occurrence and during the continuation of a Default or Event of Default,
including after giving effect to the making of such Incremental Term Loan, and
(iii) each Incremental Term Loan effected pursuant to this paragraph shall be in
a minimum amount of at least $50,000,000. No Lender shall have any obligation to
participate in any Incremental Term Loan described in this paragraph unless it
agrees to do so in its sole discretion.

(c) Any additional bank, financial institution or other entity which, with the
consent of the Borrower and the Administrative Agent (which consent shall not be
unreasonably withheld), elects to become a “Lender” under this Agreement in
connection with an increase described in Section 2.10(a) or an Incremental Term
Loan described in Section 2.10(b) shall execute a New Lender Supplement (each, a
“New Lender Supplement”), substantially in the form of Exhibit E-1, whereupon
such bank, financial institution or other entity (a “New Lender”) shall become a
Lender for all purposes and to the same extent as if originally a party hereto
and shall be bound by and entitled to the benefits of this Agreement.

(d) On each Increased Revolving Commitment Closing Date on which there are
Revolving Loans outstanding, the New Lender(s) and/or Lender(s) that have
increased their Revolving Commitments shall make Revolving Loans, the proceeds
of which will be used to prepay the Revolving Loans of other Lenders, so that,
after giving effect thereto, the resulting Revolving Loans outstanding are
allocated among the Lenders in accordance with Section 2.17(a) based on the
respective Revolving Percentages of the Lenders after giving effect to such
Increased Revolving Commitment Closing Date.

 

25



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary in this Agreement, each of the
parties hereto hereby agrees that, on each Incremental Term Facility Closing
Date, this Agreement shall be amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Incremental Term Loans
evidenced thereby. Any such deemed amendment may be effected in writing by the
Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto.

2.11 Prepayments.

(a) The Borrower may at any time and from time to time prepay (or cause any
Subsidiary Borrower to prepay) any Loans of any Facility (other than
Multicurrency Loans), in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 11:00
A.M., New York City time, three Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 11:00 A.M., New York City time, one Business
Day prior thereto, in the case of ABR Loans, which notice shall specify the date
and amount of prepayment and whether the prepayment is of Eurodollar Loans or
ABR Loans; provided, that if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay (or cause any Subsidiary Borrower to pay) any amounts owing pursuant to
Section 2.20. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof. If any such notice is given, the
amount specified in such notice shall be due and payable on the date specified
therein, together with (except in the case of Revolving Loans that are ABR Loans
and Swingline Loans) accrued interest to such date on the amount prepaid.
Partial prepayments of Loans (other than Swingline Loans) shall be in an
aggregate principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof. Partial prepayments of Swingline Loans shall be in an aggregate
principal amount of $100,000 or a whole multiple thereof.

(b) The Borrower may at any time and from time to time prepay (or cause any
Subsidiary Borrower to prepay) Multicurrency Loans, in whole or in part, without
premium or penalty, upon irrevocable notice (which notice must be received by
the Administrative Agent prior to 3:00 P.M., London time, three Business Days
before the date of prepayment) specifying the date and amount of prepayment.
Upon receipt of any such notice the Administrative Agent shall promptly notify
each relevant Lender thereof. If any such notice is given, the amount specified
in such notice shall be due and payable on the date specified therein, together
with any amounts payable pursuant to Section 2.20 and accrued interest to such
date on the amount prepaid. Partial prepayments of Multicurrency Loans shall be
in a minimum principal amount of (x) €1,000,000 or a whole multiple or €100,000
in excess thereof, in the case of Multicurrency Loans denominated in Euros,
(y) ¥100,000,000 or a whole multiple or ¥10,000,000 in excess thereof, in the
case of Multicurrency Loans denominated in Yen and (z) in the case of any other
Foreign Currency, such amount as shall have been agreed by the Borrower and
approved by the Administrative Agent and the relevant Lenders.

(c) If, on any Calculation Date, the Total Revolving Extensions of Credit exceed
the Total Revolving Commitments, the Borrower shall, without notice or demand,
immediately repay (or cause any Subsidiary Borrower to pay) such of the
outstanding Revolving Loans in an aggregate principal amount such that, after
giving effect thereto, the Total Revolving Extensions of Credit do not exceed
the Total Revolving Commitments, together with interest accrued to the date of
such payment or prepayment on the principal so prepaid and any amounts payable
under Section 2.20 in connection therewith. The Borrower may, in lieu of
prepaying Multicurrency Loans in order to comply with this paragraph, deposit
amounts in the relevant Foreign Currencies in a Cash Collateral Account, for the
benefit of the Revolving Lenders, equal to the aggregate principal amount of
Multicurrency Loans required to be prepaid. To the extent that after giving
effect to any prepayment of Revolving Loans required by this paragraph, the
Total Revolving Extensions of Credit at such time exceed the Total Revolving
Commitments at such time, the

 

26



--------------------------------------------------------------------------------

Borrower shall, without notice or demand, immediately deposit in a Cash
Collateral Account, for the benefit of the Revolving Lenders, upon terms
reasonably satisfactory to the Administrative Agent an amount equal to the
amount of such remaining excess. The Administrative Agent shall apply any cash
deposited in any Cash Collateral Account (to the extent thereof) to repay
Multicurrency Loans at the end of the Interest Periods therefor; provided that,
(x) the Administrative Agent shall release to the Borrower from time to time
such portion of the amount on deposit in any Cash Collateral Account to the
extent such amount is not required to be so deposited in order for the Borrower
to be in compliance with this Section 2.11(c) and (y) the Administrative Agent
may so apply such cash at any time after the occurrence and during the
continuation of an Event of Default. “Cash Collateral Account” means an account
specifically established by the Borrower with the Administrative Agent for
purposes of this Section 2.11(c) and hereby pledged to the Administrative Agent
and over which the Administrative Agent shall have exclusive dominion and
control, including the right of withdrawal for application in accordance with
this Section 2.11(c).

2.12 Conversion and Continuation Options.

(a) The Borrower and any Subsidiary Borrower may elect from time to time to
convert Eurodollar Loans denominated in Dollars to ABR Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the Business Day preceding the proposed
conversion date, provided that any such conversion of Eurodollar Loans may only
be made on the last day of an Interest Period with respect thereto. The Borrower
and any Subsidiary Borrower may elect from time to time to convert ABR Loans to
Eurodollar Loans denominated in Dollars by giving the Administrative Agent prior
irrevocable notice of such election no later than 11:00 A.M., New York City
time, on the third Business Day preceding the proposed conversion date (which
notice shall specify the length of the initial Interest Period therefor),
provided that no ABR Loan under a particular Facility may be converted into a
Eurodollar Loan when any Event of Default has occurred and is continuing and the
Administrative Agent or the Majority Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
conversions. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower or relevant
Subsidiary Borrower giving irrevocable notice to the Administrative Agent, in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period to be applicable
to such Revolving Loans, provided that no Eurodollar Loan under a particular
Facility denominated in Dollars may be continued as such when any Event of
Default has occurred and is continuing and the Administrative Agent has or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such continuations, and provided, further,
that if the Borrower or relevant Subsidiary Borrower shall fail to give any
required notice as described above in this paragraph or if such continuation is
not permitted pursuant to the preceding proviso such Loans denominated in
Dollars shall be automatically converted to ABR Loans on the last day of such
then expiring Interest Period and, if the Borrower or relevant Subsidiary
Borrower shall fail to give such notice of continuation of a Multicurrency Loan,
such Multicurrency Loan shall be automatically continued for an Interest Period
of one month. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

2.13 Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than ten Eurodollar Tranches shall
be outstanding at any one time.

 

27



--------------------------------------------------------------------------------

2.14 Interest Rates and Payment Dates.

(a) Each Revolving Loan that is a Eurodollar Loan shall bear interest for each
day during each Interest Period with respect thereto at a rate per annum equal
to the Eurodollar Rate determined for such day plus the Revolving Loan
Applicable Margin. Each Initial Term Loan that is a Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the Initial
Term Loan Applicable Margin.

(b) Each Revolving Loan that is an ABR Loan shall bear interest at a rate per
annum equal to the ABR plus the Revolving Loan Applicable Margin. Each Initial
Term Loan that is an ABR Loan shall bear interest at a rate per annum equal to
the ABR plus the Initial Term Loan Applicable Margin.

(c) Each Swingline Loan shall bear interest at a rate per annum equal to the ABR
plus the Revolving Loan Applicable Margin.

(d) (i) If all or a portion of the principal amount of any Loan shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum equal to the rate
that would otherwise be applicable thereto pursuant to the foregoing provisions
of this Section plus 2%, and (ii) if all or a portion of any interest payable on
any Loan or any facility fee or other amount payable hereunder shall not be paid
when due (whether at the stated maturity, by acceleration or otherwise), such
overdue amount shall bear interest at a rate per annum equal to, (y) in the case
of Revolving Loans, the rate then applicable to Revolving Loans that are ABR
Loans plus 2% (unless such overdue amount is denominated in a Foreign Currency,
in which case such overdue amount shall bear interest of a rate per annum equal
to the highest rate then applicable under this Agreement to Multicurrency Loans
denominated in such Foreign Currency plus 2%), (x) in the case of Initial Term
Loans, the rate then applicable to Initial Term Loans that are ABR Loans plus
2%, in each case and (z) in the case of Incremental Term Loans, the rate then
applicable to Incremental Term Loans that are ABR Loans plus 2%, in each case,
with respect to clauses (i) and (ii) above, from the date of such non-payment
until such amount is paid in full (as well after as before judgment).

(e) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

2.15 Computation of Interest and Fees.

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a year of three hundred and sixty (360) days, and the actual days elapsed
(except with respect to Eurodollar Loans denominated in Pounds Sterling, which
shall be calculated on the basis of a year of three hundred and sixty-five
(365) days and the actual days elapsed), except that, with respect to ABR Loans
the rate of interest on which is calculated on the basis of the Prime Rate, the
interest thereon shall be calculated on the basis of a year of three hundred and
sixty-five (365) days or three hundred and sixty-six (366) days, as the case may
be, and actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower, the Subsidiary Borrowers and the relevant
Lenders of each determination of a Eurodollar Rate. Any change in the interest
rate on a Loan resulting from a change in the ABR or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective. The Administrative Agent shall as soon as
practicable notify the Borrower, the Subsidiary Borrowers and the relevant
Lenders of the effective date and the amount of each such change in interest
rate.

 

28



--------------------------------------------------------------------------------

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower, the Subsidiary Borrowers and the Lenders in the absence of manifest
error. The Administrative Agent shall, at the request of the Borrower and any
Subsidiary Borrower, deliver to the Borrower and any Subsidiary Borrower a
statement showing the quotations used by the Administrative Agent in determining
any interest rate pursuant to Section 2.14(a).

2.16 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined in it reasonable judgment
(which determination shall be conclusive and binding upon the Borrower and any
Subsidiary Borrower) that, by reason of circumstances affecting the relevant
market, adequate and reasonable means do not exist for ascertaining the
Eurodollar Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,

(c) the Administrative Agent determines (which determination shall be conclusive
and binding upon the Borrower and any Subsidiary Borrower) that deposits in the
applicable currency are not generally available, or cannot be obtained by the
relevant Lenders, in the applicable market (any Foreign Currency affected by the
circumstances described in clause (a), (b) or (c) is referred to as an “Affected
Foreign Currency”),

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower, any Subsidiary Borrower and the relevant Lenders as soon as
practicable thereafter. If such notice is given (x) pursuant to clause (a) or
(b) of this Section 2.16 in respect of Eurodollar Loans denominated in Dollars,
then (i) any Eurodollar Loans under the relevant Facility denominated in Dollars
requested to be made on the first day of such Interest Period shall be made as
ABR Loans, (ii) any ABR Loans under the relevant Facility that were to have been
converted on the first day of such Interest Period to Eurodollar Loans
denominated in Dollars shall be continued as ABR Loans and (iii) any outstanding
Eurodollar Loans under the relevant Facility denominated in Dollars shall be
converted, on the last day of the then-current Interest Period, to ABR Loans and
(y) in respect of any Multicurrency Loans, then (i) any Multicurrency Loans in
an Affected Foreign Currency requested to be made on the first day of such
Interest Period shall not be made and (ii) any outstanding Multicurrency Loans
in an Affected Foreign Currency shall be due and payable on the first day of
such Interest Period. Until such relevant notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans under the relevant Facility
denominated in Dollars or Multicurrency Loans in an Affected Foreign Currency
shall be made or continued as such, nor shall the Borrower or any Subsidiary
Borrower have the right to convert ABR Loans under the relevant Facility to
Eurodollar Loans denominated in Dollars. The Administrative Agent shall withdraw
such notice upon its determination that the event or events which gave rise to
such notice no longer exist.

 

29



--------------------------------------------------------------------------------

2.17 Pro Rata Treatment and Payments.

(a) With respect to any particular Facility, each borrowing by the Borrower and
any Subsidiary Borrower from the Lenders hereunder, each payment by the Borrower
on account of any facility fee, each payment by the Borrower of any ticking fee
and any reduction of any Commitments of the Lenders shall be made pro rata
according to the respective Revolving Percentages, Initial Term Percentages or
Incremental Term Percentages, as the case may be, of the relevant Lenders.

(b) Each payment (including each prepayment) by the Borrower and any Subsidiary
Borrower on account of principal of and interest on the Revolving Loans shall be
made pro rata according to the respective outstanding principal amounts of the
Revolving Loans then held by the Revolving Lenders. The amount of each principal
prepayment of Term Loans of any applicable Facility shall be applied to reduce
the then remaining installments of such applicable Facility (with the payment at
final maturity counting as the last installment), pro rata based upon the
respective then remaining principal amounts thereof. Amounts prepaid or repaid
on account of the Term Loans may not be reborrowed.

(c) All payments (including prepayments) to be made by the Borrower or any
Subsidiary Borrower hereunder, whether on account of principal, interest, fees
or otherwise, shall be made without setoff or counterclaim and shall be made
prior to 11:00 A.M., New York City time, on the due date thereof to the
Administrative Agent, for the account of the Lenders, at the Funding Office, in
Dollars and in immediately available funds (or, in the case of principal or
interest relating to Multicurrency Loans, prior to 11:00 A.M., London time, on
the due date thereof to the Administrative Agent, for the account of the
Lenders, at its Funding Office, in the relevant Foreign Currency and in
immediately available funds). The Administrative Agent shall distribute such
payments to each relevant Lender promptly upon receipt in like funds as
received, net of any amounts owing by such Lender pursuant to Section 8.7. If
any payment hereunder (other than payments on the Eurodollar Loans) becomes due
and payable on a day other than a Business Day, such payment shall be extended
to the next succeeding Business Day. If any payment on a Eurodollar Loan becomes
due and payable on a day other than a Business Day, the maturity thereof shall
be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day. In
the case of any extension of any payment of principal pursuant to the preceding
two sentences, interest thereon shall be payable at the then applicable rate
during such extension.

(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower and any Subsidiary
Borrower a corresponding amount. If such amount is not made available to the
Administrative Agent by the required time on the Revolving Borrowing Date
therefor (or, in the case of Term Loans, the Initial Term Loan Funding Date or
the applicable Incremental Term Facility Closing Date), such Lender shall pay to
the Administrative Agent, on demand, (i) in the case of amounts denominated in
Dollars, such amount with interest thereon, at a rate equal to the greater of
(X) the Federal Funds Effective Rate and (Y) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, for the period until such Lender makes such amount immediately
available to the Administrative Agent or (ii) in the case of amounts denominated
in Foreign Currencies, such amount with interest thereon at a rate determined by
the Administrative Agent to be the cost to it of funding such amount until such
Lender makes such amount immediately available to the Administrative Agent. A
certificate of the Administrative Agent submitted to any Lender with respect to
any amounts owing under this paragraph shall be conclusive in the absence of
manifest error. If such Lender’s share of such borrowing is not made available
to the Administrative Agent by such Lender within three Business Days after such
Revolving Borrowing Date, Initial Term Loan Funding Date or the applicable
Incremental

 

30



--------------------------------------------------------------------------------

Term Facility Closing Date, as applicable, the Administrative Agent shall also
be entitled to recover (i) in the case of amounts denominated in Dollars, such
amount with interest thereon at the rate per annum applicable to ABR Loans under
the relevant Facility, on demand, from the Borrower and any Subsidiary Borrower
or (ii) in the case of amounts denominated in Foreign Currencies, such amount
with interest thereon at a rate determined by the Administrative Agent to be the
cost to it of funding such amount, on demand, from the Borrower and any
Subsidiary Borrower. Nothing in this paragraph shall be deemed to relieve any
Lender from its obligation to fulfill its Commitments hereunder or to prejudice
any rights that the Borrower and any Subsidiary Borrower may have against any
Lender as a result of any default by such Lender hereunder.

(e) Unless the Administrative Agent shall have been notified in writing by the
Borrower or relevant Subsidiary Borrower prior to the date of any payment due to
be made by the Borrower or relevant Subsidiary Borrower hereunder that the
Borrower or relevant Subsidiary Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower or
relevant Subsidiary Borrower is making such payment, and the Administrative
Agent may, but shall not be required to, in reliance upon such assumption, make
available to the Lenders their respective pro rata shares of a corresponding
amount. If such payment is not made to the Administrative Agent by the Borrower
or relevant Subsidiary Borrower within three Business Days after such due date,
the Administrative Agent shall be entitled to recover, on demand, from each
Lender to which any amount which was made available pursuant to the preceding
sentence, (i) in the case of amounts denominated in Dollars, such amount with
interest thereon at the rate per annum equal to the daily average Federal Funds
Effective Rate and (ii) in the case of amounts denominated in Foreign
Currencies, such amount with interest thereon at a rate per annum determined by
the Administrative Agent to be the cost to it of funding such amount. Nothing
herein shall be deemed to limit the rights of the Administrative Agent or any
Lender against the Borrower or relevant Subsidiary Borrower.

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.7(b), 2.7(c), 2.17(d), 2.17(e), 2.19(d) or Section 8.7,
then the Administrative Agent may, in its discretion and notwithstanding any
contrary provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent or the Swingline Lender to satisfy such Lender’s
obligations to it under such Sections until all such unsatisfied obligations are
fully paid, and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section, in the case of each of clauses (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.

2.18 Requirements of Law.

(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the Original Closing
Date:

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Non-Excluded
Taxes covered by Section 2.19 and changes in the rate of tax on the overall net
income of such Lender);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate; or

 

31



--------------------------------------------------------------------------------

(iii) shall impose on such Lender any other condition, cost or expense affecting
this Agreement or Eurodollar Loans made by such Lender;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender reasonably deems to be material, of making,
converting into, continuing or maintaining Eurodollar Loans, or to reduce any
amount receivable hereunder in respect thereof, then, in any such case, the
Borrower or relevant Subsidiary Borrower shall promptly pay such Lender, upon
its demand, any additional amounts necessary to compensate such Lender for such
increased cost or reduced amount receivable. If any Lender becomes entitled to
claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Borrower or relevant Subsidiary Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled,
which notice shall include, if available, details reasonably sufficient to
establish the basis for such additional amounts payable and shall be submitted
to the Borrower or relevant Subsidiary Borrower within 120 days after such
Lender becomes aware of such fact; provided that, if the circumstances giving
rise to such claim have a retroactive effect, then such 120-day period shall be
extended to include the period of such retroactive effect.

(b) If any Lender shall have reasonably determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or liquidity
requirements or in the interpretation or application thereof or compliance by
such Lender or any corporation controlling such Lender with any request or
directive regarding capital adequacy or liquidity (whether or not having the
force of law) from any Governmental Authority made subsequent to the Original
Closing Date shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy or
liquidity) by an amount deemed by such Lender to be material, then from time to
time, after submission by such Lender to the Borrower (with a copy to the
Administrative Agent) of a written request therefor (such request shall include,
if available, details reasonably sufficient to establish the basis for such
additional amounts payable and shall be submitted to the Borrower within 120
days after it becomes aware of such fact), the Borrower shall pay to such Lender
such additional amount or amounts as will compensate such Lender or such
corporation for such reduction.

(c) If any Governmental Authority of the jurisdiction of any Foreign Currency
(or any other jurisdiction in which the funding operations of any Lender shall
be conducted with respect to such Foreign Currency) shall have in effect any
reserve, liquid asset or similar requirement with respect to any category of
deposits or liabilities customarily used to fund loans in such Foreign Currency,
or by reference to which interest rates applicable to loans in such Foreign
Currency are determined, and the result of such requirement shall be to increase
the cost to such Lender of making or maintaining any Multicurrency Loan in such
Foreign Currency, and such Lender shall deliver to the Borrower (with a copy to
the Administrative Agent) a written notice requesting compensation under this
paragraph (such notice shall include, if available, details reasonably
sufficient to establish the basis for such compensation payable and shall be
submitted to the Borrower within 120 days after it becomes aware of such fact),
the Borrower will pay (or cause any Subsidiary Borrower to pay) to such Lender
on each Interest Payment Date with respect to each affected Multicurrency Loan
an amount that will compensate such Lender for such additional cost.

(d) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the

 

32



--------------------------------------------------------------------------------

absence of manifest error. Notwithstanding anything to the contrary in this
Section, the Borrower shall not be required to compensate a Lender pursuant to
this Section for any amounts incurred more than nine months prior to the date
that such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; provided that, if the circumstances giving rise to such
claim have a retroactive effect, then such nine-month period shall be extended
to include the period of such retroactive effect. The obligations of the
Borrower pursuant to this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

(e) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith or in implementation
thereof, shall in each case be deemed to be a change in a Requirement of Law,
regardless of the date enacted, adopted, issued or implemented.

(f) Notwithstanding any other provision of this Agreement, if, (i) (A) the
adoption of any law, rule or regulation after the Original Closing Date, (B) any
change in any law, rule or regulation or in the interpretation or application
thereof by any Governmental Authority after the Original Closing Date or
(C) compliance by any Revolving Lender with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Original Closing Date, shall make it unlawful for any such
Revolving Lender to make or maintain any Multicurrency Loan or to give effect to
its obligations as contemplated hereby with respect to any Multicurrency Loan,
or (ii) there shall have occurred any change in national or international
financial, political or economic conditions (including the imposition of or any
change in exchange controls, but excluding conditions otherwise covered by this
Section 2.18) which would make it impracticable for the Majority Facility
Lenders in respect of the Revolving Facility to make or maintain Multicurrency
Loans denominated in the relevant currency after the Original Closing Date to,
or for the account of, the Borrower, then, by written notice to the Borrower and
to the Administrative Agent:

(i) such Revolving Lender or Revolving Lenders may declare that Multicurrency
Loans (in the affected currency or currencies) will not thereafter (for the
duration of such unlawfulness) be made by such Revolving Lender or Revolving
Lenders hereunder (or be continued for additional Interest Periods), whereupon
any request for a Multicurrency Loan (in the affected currency or currencies) or
to continue a Multicurrency Loan (in the affected currency or currencies), as
the case may be, for an additional Interest Period) shall, as to such Revolving
Lender or Revolving Lenders only, be of no force and effect, unless such
declaration shall be subsequently withdrawn; and

(ii) such Revolving Lender may require that all outstanding Multicurrency Loans
(in the affected currency or currencies), made by it be converted to ABR Loans
or Loans denominated in Dollars, as the case may be (unless repaid by the
Borrower), in which event all such Multicurrency Loans (in the affected currency
or currencies) shall be converted to ABR Loans or Revolving Loans denominated in
Dollars, as the case may be, as of the effective date of such notice as provided
in paragraph (f) below and at the Exchange Rate on the date of such conversion
or, at the option of the Borrower, repaid on the last day of the then current
Interest Period with respect thereto or, if earlier, the date on which the
applicable notice becomes effective.

In the event any Revolving Lender shall exercise its rights under (i) or
(ii) above, all payments and prepayments of principal that would otherwise have
been applied to repay the converted Multicurrency

 

33



--------------------------------------------------------------------------------

Loans of such Revolving Lender shall instead be applied to repay the ABR Loans
or Revolving Loans denominated in Dollars, as the case may be, made by such
Revolving Lender resulting from such conversion.

(g) For purposes of Section 2.18(f), a notice to the Borrower by any Revolving
Lender shall be effective as to each Multicurrency Loan made by such Revolving
Lender, if lawful, on the last day of the Interest Period currently applicable
to such Multicurrency Loan; in all other cases such notice shall be effective on
the date of receipt thereof by the Borrower.

The obligations of the Borrower pursuant to this Section 2.18 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

2.19 Taxes.

(a) All payments made by or on behalf of any Loan Party under any Loan Document
shall be made free and clear of, and without deduction or withholding for or on
account of, any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, excluding
net income taxes and franchise taxes (imposed in lieu of net income taxes)
imposed on the Administrative Agent or any Lender as a result of a present or
former connection between the Administrative Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent or such Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, any Loan Document). If any such non-excluded taxes, levies, imposts,
duties, charges, fees, deductions or withholdings (“Non-Excluded Taxes”) or
Other Taxes are required to be withheld from any amounts payable to the
Administrative Agent or any Lender hereunder, (i) such amounts shall be paid to
the relevant Governmental Authority in accordance with applicable law and
(ii) the amounts so payable by the applicable Loan Party to the Administrative
Agent or such Lender shall be increased to the extent necessary to yield to the
Administrative Agent or such Lender (after payment of all Non-Excluded Taxes and
Other Taxes) interest or any such other amounts payable hereunder at the rates
or in the amounts specified in the Loan Document, provided, however, that the
such Loan Party shall not be required to increase any such amounts payable to
any Lender with respect to any Non-Excluded Taxes (i) that are attributable to
such Lender’s failure to comply with the requirements of paragraph (e) or (f) of
this Section, (ii) that are withholding taxes imposed on amounts payable to such
Lender, except to the extent that such Lender’s assignor (if any) was entitled,
at the time of assignment, to receive additional amounts from the such Loan
Party with respect to such Non-Excluded Taxes pursuant to this paragraph, or
(iii) that are taxes imposed pursuant to FATCA.

(b) In addition, the Borrower or any relevant Subsidiary Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law to the extent the Borrower or such Subsidiary Borrower has not already
reimbursed a Lender for such amounts pursuant to Section 2.18 or
Section 2.19(a).

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by any Loan
Party, as promptly as possible thereafter the such Loan Party shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by such Loan Party showing payment thereof. If (i) any Loan Party fails
to pay any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority, (ii) any Loan Party fails to remit to the Administrative Agent the
required receipts or other required documentary evidence, or (iii) any
Non-Excluded Taxes or Other Taxes are imposed directly upon the Administrative
Agent or any Lender, the Loan Parties shall indemnify the Administrative Agent
and the Lenders for such amounts and

 

34



--------------------------------------------------------------------------------

any incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any failure, in the case of
(i) and (ii), or any such direct imposition, in the case of (iii).

(d) Each Lender shall severally indemnify the Administrative Agent for any taxes
(but, in the case of any Non-Excluded Taxes or Other Taxes, only to the extent
that a Loan Party has not already indemnified the Administrative Agent for such
Non-Excluded Taxes or Other Taxes and without limiting the obligations of the
Loan Parties to do so) attributable to such Lender that are paid or payable by
the Administrative Agent in connection with any Loan Document and any reasonable
expenses arising therefrom or with respect thereto, whether or not such taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this paragraph shall be paid within 10 days after
the Administrative Agent delivers to the applicable Lender a certificate stating
the amount of taxes so paid or payable by the Administrative Agent. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.

(e) Each Lender that is a “United States Person” as defined in
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed copies of U.S. Internal Revenue
Service Form W-9 (or any successor form) certifying that such Lender is exempt
from U.S. federal withholding tax. Each Lender (or Transferee) that is not a
“United States Person” as defined in Section 7701(a)(30) of the Code (a
“Non-U.S. Lender”) shall deliver to the Borrower and the Administrative Agent
(or, in the case of a Participant, to the Lender from which the related
participation shall have been purchased) (i) two copies of U.S. Internal Revenue
Service (“IRS”) Form W-8BEN, Form W-8ECI or Form W-8IMY (together with any
applicable underlying IRS forms), (ii) in the case of a Non-U.S. Lender claiming
exemption from U.S. federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest”, a statement
substantially in the form of Exhibit D and the applicable IRS Form W-8, or any
subsequent versions thereof or successors thereto, properly completed and duly
executed by such Non-U.S. Lender claiming complete exemption from, or a reduced
rate of, U.S. federal withholding tax on payments under this Agreement and the
other Loan Documents, or (iii) any other form prescribed by applicable
requirements of U.S. federal income tax law as a basis for claiming exemption
from or a reduction in U.S. federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable requirements
of law to permit the Borrower and the Administrative Agent to determine the
withholding or deduction required to be made. Such forms shall be delivered by
each Non-U.S. Lender on or before the date it becomes a party to this Agreement
(or, in the case of any Participant, on or before the date such Participant
purchases the related participation) and from time to time thereafter upon the
request of the Borrower or the Administrative Agent. In addition, each Non-U.S.
Lender shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Non-U.S. Lender. Each Non-U.S. Lender
shall promptly notify the Borrower and the Administrative Agent at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this Section, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this Section that such Non-U.S. Lender is not
legally able to deliver.

(f) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate: provided that
such Lender is legally entitled to complete, execute and deliver such
documentation and in such Lender’s judgment such completion, execution or
submission would not materially prejudice the legal position of such Lender.

 

35



--------------------------------------------------------------------------------

(g) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or Administrative
Agent as may be necessary for the Borrower and Administrative Agent to comply
with its obligations under FATCA, to determine that such Lender has or has not
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this
Section 2.19(g), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(h) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower or relevant Subsidiary
Borrower or with respect to which the Borrower or relevant Subsidiary Borrower
has paid additional amounts pursuant to this Section 2.19, it shall pay over
such refund to the Borrower or relevant Subsidiary Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
or relevant Subsidiary Borrower under this Section 2.19 with respect to the
Non-Excluded Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any taxes) of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay (or cause any Subsidiary Borrower to repay) the amount paid over to the
Borrower or relevant Subsidiary Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent or such Lender in the event the Administrative Agent or such Lender is
required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person except to the extent
required by the Borrower to verify the amount of the refund pursuant to this
Section 2.19(h).

(i) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

2.20 Indemnity. The Borrower and each of the Subsidiary Borrowers agree to
indemnify each Lender for, and to hold each Lender harmless from, any loss or
expense that such Lender may sustain or incur as a consequence of (a) default by
the Borrower or any Subsidiary Borrower in making a borrowing of, conversion
into or continuation of Eurodollar Loans after the Borrower or any Subsidiary
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower or any Subsidiary
Borrower in making any prepayment of or conversion from Eurodollar Loans after
the Borrower or relevant Subsidiary Borrower has given a notice thereof in
accordance with the provisions of this Agreement, (c) the making of a prepayment
of Eurodollar Loans or conversion of a Eurodollar Loan on a day that is not the
last day of an Interest Period with respect thereto or (d) assignment of a
Eurodollar Loan on a day that is not the last day of an Interest Period as a
result of the request of the Borrower pursuant to Section 2.22. Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in

 

36



--------------------------------------------------------------------------------

the case of a failure to borrow, convert or continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market. A certificate as to any
amounts payable pursuant to this Section submitted to the Borrower by any Lender
shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

2.21 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.18 or 2.19(a) with respect
to such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrower and any Subsidiary Borrower or the rights of any
Lender pursuant to Section 2.18 or 2.19(a).

2.22 Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.18 or 2.19(a), (b) becomes a Defaulting Lender or (c) does not consent
to any proposed amendment, supplement, modification, consent or waiver of any
provision of this Agreement or any other Loan Document that requires the consent
of each of the Lenders or each of the Lenders affected thereby (so long as the
consent of the Required Lenders has been obtained), with a replacement financial
institution; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) if applicable, prior to any
such replacement, such Lender shall not have taken actions under Section 2.21
sufficient to eliminate the continued need for payment of amounts owing pursuant
to Section 2.18 or 2.19(a), (iv) the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of replacement, (v) the Borrower shall be liable to such
replaced Lender under Section 2.20 if any Eurodollar Loan owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (vi) the replacement financial institution, if not already a
Lender, shall be reasonably satisfactory to the Administrative Agent, (vii) the
replaced Lender shall be obligated to make such replacement in accordance with
the provisions of Section 10.6 (provided that the Borrower shall be obligated to
pay the registration and processing fee referred to therein), (viii) until such
time as such replacement shall be consummated, the Borrower shall pay all
additional amounts (if any) required pursuant to Section 2.18 or 2.19(a), as the
case may be, and (ix) any such replacement shall not be deemed to be a waiver of
any rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender. Each party hereto agrees that an assignment
required pursuant to this Section 2.22 may be effected pursuant to an Assignment
and Assumption executed by the Borrower, the Administrative Agent and the
assignee and that the Lender required to make such assignment need not be a
party thereto.

2.23 Release of Subsidiary Guarantor. In the event that all of the Capital Stock
held by the Borrower or its Subsidiaries in any Subsidiary Guarantor is sold or
otherwise Disposed of or dissolved or liquidated in compliance with the
requirements of this Agreement (or such sale, other Disposition, dissolution or
liquidation has been approved by the Required Lenders), such Subsidiary
Guarantor shall, without further action, automatically be released from its
obligations under the Guarantee Agreement and such obligations, as to such
Subsidiary Guarantor, shall terminate and have no further force or effect (it
being understood and agreed that the sale of Capital Stock in one or more
Persons that own, directly or indirectly, all of such Capital Stock in any
Subsidiary Guarantor shall be deemed to be a sale of such Capital Stock in such
Subsidiary Guarantor for the purposes of this Section 2.23).

 

37



--------------------------------------------------------------------------------

2.24 Judgment Currency.

(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which, in accordance with normal banking
procedures in the relevant jurisdiction, the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.

(b) The obligations of the Borrower and any Subsidiary Borrower in respect of
any sum due to any party hereto or any holder of the obligations owing hereunder
(the “Applicable Creditor”) shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than the currency in which such sum is stated to
be due hereunder (the “Agreement Currency”), be discharged only to the extent
that, on the Business Day following receipt by the Applicable Creditor of any
sum adjudged to be so due in the Judgment Currency, the Applicable Creditor may
in accordance with normal banking procedures in the relevant jurisdiction
purchase the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower and each Subsidiary
Borrower as a separate obligation and notwithstanding any such judgment, agrees
to indemnify the Applicable Creditor against such loss. The obligations of the
Borrower and each Subsidiary Borrower contained in this Section 2.24 shall
survive the termination of this Agreement and the payment of all other amounts
owing hereunder.

2.25 Foreign Currency Exchange Rate.

(a) No later than 1:00 P.M., New York City time, on each Calculation Date with
respect to a Foreign Currency, the Administrative Agent shall determine the
Exchange Rate as of such Calculation Date with respect to such Foreign Currency,
provided that, upon receipt of a borrowing request pursuant to Section 2.5(b),
the Administrative Agent shall determine the Exchange Rate with respect to the
relevant Foreign Currency on the related Calculation Date (it being acknowledged
and agreed that the Administrative Agent shall use such Exchange Rate for the
purposes of determining compliance with Section 2.4 with respect to such
borrowing request). The Exchange Rates so determined shall become effective on
the relevant Calculation Date (a “Reset Date”), shall remain effective until the
next succeeding Reset Date and shall for all purposes of this Agreement (other
than Sections 2.18(f) and 2.24 and any other provision requiring the use of a
current Exchange Rate) be the Exchange Rates employed in converting any amounts
between Dollars and Foreign Currencies.

(b) No later than 5:00 P.M., New York City time, on each Reset Date, the
Administrative Agent shall determine the aggregate amount of the Dollar
Equivalents of the principal amounts of the relevant Multicurrency Loans then
outstanding (after giving effect to any Multicurrency Loans to be made or repaid
on such date).

(c) The Administrative Agent shall promptly notify the Borrower of each
determination of an Exchange Rate hereunder.

 

38



--------------------------------------------------------------------------------

2.26 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.8(a) and fees shall
cease to accrue on the Initial Term Commitment of such Defaulting Lender
pursuant to Section 2.8(c);

(b) the Commitment and Revolving Extensions of Credit of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 10.1); provided that (i) such Defaulting
Lender’s Commitment may not be increased or extended without its consent and
(ii) the principal amount of, or interest or fees payable on, any Loans may not
be reduced or excused or the scheduled date of payment may not be postponed as
to such Defaulting Lender without such Defaulting Lender’s consent;

(c) if any Swingline Exposure exists at the time such Lender becomes a
Defaulting Lender then:

(i) unless a Default or Event of Default shall have occurred and be continuing
on such date or would result therefrom, all or any part of the Swingline
Exposure of such Defaulting Lender shall be reallocated among the non-Defaulting
Lenders in accordance with their respective Revolving Percentages but only to
the extent the sum of all non-Defaulting Lenders’ Revolving Extensions of Credit
plus such Defaulting Lender’s Swingline Exposure does not exceed the Total
Revolving Commitments of all non-Defaulting Lenders;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent prepay such Swingline Exposure;

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan, unless it is satisfied that the
related exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders, and participating interests in any newly made Swingline
Loan shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.26(c)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Parent of any Revolving Lender shall
occur following the Original Closing Date and for so long as such event shall
continue or (ii) the Swingline Lender has a good faith belief that any Revolving
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Revolving Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan, unless the
Swingline Lender shall have entered into arrangements with the Borrower or such
Revolving Lender, satisfactory to the Swingline Lender, to defease any risk to
it in respect of such Revolving Lender hereunder.

In the event that the Administrative Agent and the Borrower and the Swingline
Lender each agrees that a Revolving Lender that is a Defaulting Lender has
adequately remedied all matters that caused such Revolving Lender to be a
Defaulting Lender, then the Swingline Exposure of the Revolving Lenders shall be
readjusted to reflect the inclusion of such Revolving Lender’s Revolving
Commitment and on such date such Revolving Lender shall purchase at par such of
the Loans of the other Revolving Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such
Revolving Lender to hold such Loans in accordance with its Revolving Percentage.

 

39



--------------------------------------------------------------------------------

SECTION 3. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that:

3.1 Financial Condition. The audited consolidated balance sheets of the Borrower
and its Subsidiaries as at October 31, 2011, October 31, 2010, October 31, 2009
and October 31, 2008, and the related consolidated statements of income and of
cash flows for the fiscal years ended on such dates, reported on by and
accompanied by an unqualified report from KPMG LLP, present fairly in all
material respects the consolidated financial condition of the Borrower and its
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the respective fiscal years then ended. All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as disclosed therein). No Group Member in existence as
of the date of the most recent financial statements referred to in this
paragraph has any material Guarantee Obligations, contingent liabilities and
liabilities for taxes, or any long-term leases or unusual forward or long-term
commitments, including any interest rate or foreign currency swap or exchange
transaction or other obligation in respect of derivatives, that are not
reflected in the most recent financial statements referred to in this paragraph.
During the period from October 31, 2011 to and including the date hereof, there
has been no Disposition by any Group Member in existence as of the date of the
most recent financial statements referred to in this paragraph of any part of
its business or property which is material to the Borrower and its Subsidiaries,
taken as a whole.

3.2 No Change. Since November 1, 2010, there has been no development or event
that has had or would be likely to have a Material Adverse Effect.

3.3 Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
would not, in the aggregate, be likely to have a Material Adverse Effect and
(d) is duly qualified as a foreign corporation or other organization and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, except to the extent that the failure to be so qualified or in
good standing would not, in the aggregate, be likely to have a Material Adverse
Effect.

3.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents and, on the Initial Term Loan Funding Date, the Acquisition,
except, in each case, consents, authorizations, filings, notices or other acts
have been obtained, made or taken or waived to the extent determined by the
Borrower in connection with the Acquisition not to be reasonably necessary and
are in full force and effect. Each Loan Document has been duly executed and
delivered on behalf of each Loan Party party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of

 

40



--------------------------------------------------------------------------------

each Loan Party party thereto, enforceable against each such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law) and public
policy limiting exculpation, indemnification or contribution.

3.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the borrowings hereunder and the use of the proceeds
thereof will not violate any Requirement of Law or any Contractual Obligation of
any Group Member (except where such violation of any Contractual Obligation
would not, individually or in the aggregate, be likely to have a Material
Adverse Effect) and will not result in, or require, the creation or imposition
of any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation.

3.6 Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened by or against any Group Member (a) with respect to any of
the Loan Documents or any of the transactions contemplated hereby or thereby, or
(b) that, after giving effect to any applicable insurance, would be likely to
have a Material Adverse Effect.

3.7 No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that would be likely to have a
Material Adverse Effect. No Default or Event of Default has occurred and is
continuing.

3.8 Ownership of Property; Liens. Each Group Member has title in fee simple to,
or a valid leasehold interest in, all its real property, and good title to, or a
valid leasehold interest in, all its other property, except where failure to
have such title or valid leasehold interest would not be likely to have a
Material Adverse Effect, and none of such property is subject to any Lien except
as permitted by Section 6.3.

3.9 Intellectual Property. Each Group Member owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted. No material claim has been asserted and is pending by any Person
challenging or questioning the use of any Intellectual Property or the validity
or effectiveness of any Intellectual Property, nor does the Borrower know of any
valid basis for any such claim. To the best of the Borrower’s knowledge, the use
of Intellectual Property by each Group Member does not infringe on the rights of
any Person in any material respect.

3.10 Taxes. Each Group Member has filed or caused to be filed all Federal, state
and other tax returns that are required to be filed for periods for which the
statute of limitations remains open and has paid all taxes shown to be due and
payable on said returns or on any assessments made against it or any of its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority (other than any the amount or validity of
which are currently being contested in good faith by appropriate proceedings or
where the failure to file such tax returns or pay such taxes, fees or other
charges would not be likely to have a Material Adverse Effect); no tax Lien has
been filed, and, to the knowledge of the Borrower, no claim is being asserted,
with respect to any such tax, fee or other charge.

3.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used in a manner which violates
Regulation U as now and from time to time hereafter in effect or for any purpose
that violates the provisions of the Regulations of the Board. If requested by
any Lender or the Administrative Agent, the Borrower will furnish to the

 

41



--------------------------------------------------------------------------------

Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1, as applicable,
referred to in Regulation U. None of the Borrower or any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying Margin Stock.

3.12 Labor Matters. Except as, in the aggregate, would not be likely to have a
Material Adverse Effect: (a) there are no strikes or other labor disputes
against any Group Member pending or, to the knowledge of the Borrower,
threatened; (b) hours worked by and payment made to employees of each Group
Member have not been in violation of the Fair Labor Standards Act or any other
applicable Requirement of Law dealing with such matters; and (c) all payments
due from any Group Member on account of employee health and welfare insurance
have been paid or accrued as a liability on the books of the relevant Group
Member.

3.13 ERISA. Neither a Reportable Event nor a failure to meet the applicable
minimum funding standards (within the meaning of Section 412 of the Code or
Section 302 of ERISA), whether or not waived, has occurred during the five-year
period prior to the date on which this representation is made or deemed made
with respect to any Plan, and, to the best of the Borrower’s knowledge, each
Plan has complied in all material respects with the applicable provisions of
ERISA and the Code. No termination of a Single Employer Plan has occurred, and
no Lien in favor of the PBGC or a Plan has arisen, during such five-year period.
There has been no determination that any Single Employer Plan is in “at risk”
status (within the meaning of Section 430 of the Code or Section 302 of ERISA)
and the present value of all accrued benefits under each Single Employer Plan
(based on those assumptions used to fund such Plans) did not, as of the last
annual valuation date prior to the date on which this representation is made or
deemed made, exceed the value of the assets of such Plan allocable to such
accrued benefits by a material amount. Neither the Borrower nor any Commonly
Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or would likely result in a material
liability under ERISA, and neither the Borrower nor any Commonly Controlled
Entity would become subject to any material liability under ERISA if the
Borrower or any such Commonly Controlled Entity were to withdraw completely from
all Multiemployer Plans as of the valuation date most closely preceding the date
on which this representation is made or deemed made. No such Multiemployer Plan
has been terminated or is in Reorganization or Insolvent, and neither the
Borrower nor any Commonly Controlled Entity has received notice of a
determination that any Multiemployer Plan is in “endangered” or “critical”
status (within the meaning of Section 432 of ERISA).

3.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to incur Indebtedness.

3.15 Use of Proceeds. The proceeds of the Revolving Loans and Incremental Term
Loans shall be used for general corporate purposes, including acquisitions and
repurchases by the Borrower of its common stock. The proceeds of the Initial
Term Loans shall be used to pay a portion of the purchase price for the
Acquisition.

3.16 Environmental Matters. The Borrower and each Subsidiary has complied with
all applicable Environmental Laws, except to the extent that the failure to so
comply would not be likely to have a Material Adverse Effect. The Borrower’s and
the Subsidiaries’ facilities do not contain any hazardous wastes, hazardous
substances, hazardous materials, toxic substances or toxic pollutants regulated
under any Environmental Law, in violation of any such law, or any rules or
regulations promulgated pursuant thereto, except for violations that would not
likely have a Material Adverse Effect. The Borrower is aware of no events,
conditions or circumstances involving environmental pollution or contamination
or public or employee health or safety, in each case applicable to it or its
Subsidiaries, that would be likely to have a Material Adverse Effect.

 

42



--------------------------------------------------------------------------------

3.17 Accuracy of Information, etc. No statement or information contained in this
Agreement, any other Loan Document, the Confidential Information Memorandum or
any other document or certificate furnished by or on behalf of any Loan Party to
the Administrative Agent or the Lenders, or any of them, for use in connection
with the transactions contemplated by this Agreement or the other Loan
Documents, when taken as a whole, contained as of the date such statement,
information, document or certificate was so furnished (or, in the case of the
Confidential Information Memorandum, as of the date of this Agreement, and in
the case of financial statements contained in the Confidential Information
Memorandum, as of the date such financial statements were filed with the
Securities and Exchange Commission), any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements contained
herein or therein not misleading. The projections and pro forma financial
information contained in the materials referenced above are based upon good
faith estimates and assumptions believed by management of the Borrower to be
reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount and that the Company makes no representation as to whether the
projected results will be achieved. There is no fact known to any Loan Party
that would be likely to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents, in the Confidential
Information Memorandum or in any other documents or certificates furnished to
the Administrative Agent and the Lenders for use in connection with the
transactions contemplated hereby and by the other Loan Documents.

3.18 Solvency. Each Loan Party is, and after giving effect to the incurrence of
all Indebtedness and obligations being incurred in connection herewith and, on
the Initial Term Loan Funding Date, after giving effect to the Acquisition, will
be and will continue to be, Solvent.

SECTION 4. CONDITIONS PRECEDENT

4.1 Conditions to Effectiveness of Amendment and Restatement. The effectiveness
of the amendment and restatement of the Existing Credit Agreement pursuant to
this Agreement is subject to the satisfaction of the following conditions
precedent on the Amendment and Restatement Effectiveness Date:

(a) Credit Agreement. The Administrative Agent shall have received this
Agreement, executed and delivered by the Administrative Agent, the Borrower,
each Person listed on Schedule 1.1B and the Required Lenders (determined based
on the Loans and Commitments under the Existing Credit Agreement, not giving
effect to the amendment and restatement thereof pursuant to this Agreement).

(b) Fees. The Lenders, the Administrative Agent, the Co-Syndication Agents, the
Co-Documentation Agents and the Co-Lead Arrangers shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of outside legal counsel), no later
than one Business Day before the Amendment and Restatement Effectiveness Date.

(c) Legal Opinions. The Administrative Agent shall have received the executed
legal opinion of Cooley LLP, counsel to the Borrower and its Subsidiaries. Such
legal opinion shall cover such matters incident to the transactions contemplated
by this Agreement as the Administrative Agent may reasonably require.

 

43



--------------------------------------------------------------------------------

(d) Approvals. All governmental and third party approvals reasonably necessary
in connection with the continuing operations of the Group Members and the
transactions contemplated hereby shall have been obtained and be in full force
and effect (other than any approvals related to the Acquisition).

(e) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated on or before the Amendment and Restatement Effectiveness
Date, substantially in the form of Exhibit B, with appropriate insertions and
attachments, including the certificate of incorporation of each Loan Party that
is a corporation certified by the relevant authority of the jurisdiction of
organization of such Loan Party, and (ii) a long form good standing certificate
for each Loan Party from its jurisdiction of organization.

(f) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of the Amendment and Restatement
Effectiveness Date.

(g) No Default. No Default or Event of Default shall have occurred and be
continuing on such date.

4.2 Conditions to Initial Term Loan Funding Date. The obligation of each Initial
Term Lender to make the Initial Term Loans on the Initial Term Loan Funding Date
shall be subject to the satisfaction of the following conditions precedent prior
to the Initial Term Commitment Termination Date:

(a) Fees. The Lenders, the Administrative Agent, the Co-Syndication Agents, the
Co-Documentation Agents and the Co-Lead Arrangers shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of outside legal counsel), no later
than one Business Day before the Initial Term Loan Funding Date.

(b) Closing of Acquisition. The Acquisition shall have been consummated or shall
be consummated substantially simultaneously with the making of the Initial Term
Loans. The Borrower shall have delivered to the Lenders copies of the
Acquisition Documentation, certified as true and complete.

(c) Approvals. All governmental and third party approvals reasonably necessary
in connection with the Acquisition and the continuing operations of the Group
Members and the transactions contemplated hereby shall have been obtained and be
in full force and effect.

(d) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date.

(e) No Default. No Default or Event of Default shall have occurred and be
continuing on such date, or after giving effect to the making of, the Initial
Term Loans.

The borrowing by the Borrower of the Initial Term Loans hereunder shall
constitute a representation and warranty by the Borrower that the conditions
contained in this Section 4.2 have been satisfied on the Initial Term Loan
Funding Date.

 

44



--------------------------------------------------------------------------------

4.3 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it on any date (including its
initial extension of credit) is subject to the satisfaction of the following
conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct on and as of such date as if made on and as of such date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall be true and
correct on and as of such earlier date.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(c) Other Documents. In the case of any extension of credit made on an Increased
Revolving Commitment Closing Date or Incremental Term Facility Closing Date, the
Administrative Agent shall have received such customary documents and
information as it may reasonably request.

(d) Extensions of Credit to a Subsidiary Borrower. The representations and
warranties contained in Section 3.3, 3.4 and 3.5 as to any Subsidiary Borrower
to which a Revolving Extension of Credit is to be made shall be true and correct
in all material respects on and as of the date of such Borrowing.

Each borrowing by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date of such extension of credit that the
conditions contained in this Section 4.3 have been satisfied.

SECTION 5. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as any Commitment remains in effect or
any Loan or other amount is owing to any Lender or the Administrative Agent
hereunder, the Borrower shall and shall cause each of its Subsidiaries to:

5.1 Financial Statements. Furnish to the Administrative Agent and each Lender:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, by KPMG LLP or other independent certified public accountants of
nationally recognized standing; and

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments).

 

45



--------------------------------------------------------------------------------

All such financial statements shall be complete and correct in all material
respects and shall be prepared in accordance with GAAP applied (except as
approved by such accountants or officer, as the case may be, and disclosed in
reasonable detail therein) consistently throughout the periods reflected therein
and with prior periods. Documents required to be furnished pursuant to this
Section 5.1 and Section 5.2 below (to the extent any such documents are included
in materials otherwise filed with the SEC) may be delivered electronically and
if so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto, on the Borrower’s
website on the Internet at www.synopsys.com or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a commercial
or public third-party website or whether sponsored by the Administrative Agent
(including the website of the SEC at http://www.sec.gov)); provided that (x) in
each case, other than with respect to regular periodic reporting, the Borrower
shall notify the Administrative Agent of the posting of any such documents and
(y) in the case of documents required to be furnished pursuant to Section 5.2,
at the request of the Administrative Agent, the Borrower shall furnish to the
Administrative Agent a hard copy of such document. Each Lender shall be solely
responsible for timely accessing posted documents and maintaining its copies of
such documents.

5.2 Certificates; Other Information. Furnish to the Administrative Agent and
each Lender (or, in the case of clause (d), to the relevant Lender):

(a) concurrently with the delivery of any financial statements pursuant to
Section 5.1, a certificate of a Responsible Officer of the Borrower
(i) certifying as to whether a Default or Event of Default has occurred and, if
a Default or Event of Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto, (ii) setting
forth reasonably detailed calculations demonstrating compliance with Section 6.1
and (iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.1 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

(b) within 10 days after the same are sent, copies of all financial statements
and reports that the Borrower sends to the holders of any class of its debt
securities or public equity securities and, within 10 days after the same are
filed, copies of all financial statements and reports that the Borrower may make
to, or file with, the SEC, except, in each case, to the extent such financial
statements or reports have already been provided pursuant to Section 5.1; and

(c) reasonably promptly, such additional financial and other information as any
Lender may from time to time reasonably request.

Any information required to be furnished pursuant to Section 5.2 shall be deemed
to have been furnished if the Borrower shall have made such materials available
to the Administrative Agent, including by electronic transmission, within the
time periods specified therefor and pursuant to procedures approved by the
Administrative Agent, or by filing such materials by electronic transmission
with the Securities and Exchange Commission.

5.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, taxes,
assessments and governmental charges and claims that by law might create liens,
except where the amount or validity thereof is currently being contested in good
faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on the books of the relevant Group Member or
where the failure to so pay, discharge or otherwise satisfy such obligations
would not, in the aggregate, be likely to have a Material Adverse Effect.

 

46



--------------------------------------------------------------------------------

5.4 Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary in the normal
conduct of its business, except, in each case, as otherwise permitted by
Section 6.4 and except, in the case of clause (ii) above, to the extent that
failure to do would not be likely to have a Material Adverse Effect; and
(b) comply with all Requirements of Law except to the extent that failure to
comply therewith would not, in the aggregate, be likely to have a Material
Adverse Effect.

5.5 Maintenance of Property; Insurance. (a) Keep all property necessary in its
business in good working order and condition, ordinary wear and tear excepted
and (b) maintain with financially sound and reputable insurance companies
insurance on all its property in at least such amounts and against at least such
risks (but including in any event public liability and business interruption) as
are usually insured against in the same general area by companies engaged in the
same business.

5.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all financial
transactions in relation to its business and (b) permit representatives of any
Lender to visit and inspect any of its properties and examine and make abstracts
from any of its books and records at any reasonable time during normal business
hours and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Group Members
with officers and employees of the Group Members and with their independent
certified public accountants.

5.7 Notices. Promptly give notice to the Administrative Agent and each Lender
of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, would be
likely to have a Material Adverse Effect;

(c) any litigation or proceeding affecting any Group Member (i) with respect to
any of the Loan Documents or any of the transactions contemplated hereby or
thereby, or (ii) that, after giving effect to any applicable insurance, would be
likely to have a Material Adverse Effect;

(d) the following events, as soon as possible and in any event within 30 days
after the Borrower knows thereof: (i) the occurrence of any Reportable Event
with respect to any Plan, a failure to make any required contribution to a Plan,
the creation of any Lien in favor of the PBGC or a Plan, any withdrawal from any
Plan or Multiemployer Plan, the termination of any Plan or Multiemployer Plan,
or the Reorganization or Insolvency of, any Multiemployer Plan or (ii) the
institution of proceedings or the taking of any other action by the PBGC or the
Borrower or any Commonly Controlled Entity or any Multiemployer Plan with
respect to (x) the withdrawal from or termination of any Plan or Multiemployer
Plan, or (y) the Reorganization or Insolvency of any Multiemployer Plan; and

(e) any development or event that has had or would be likely to have a Material
Adverse Effect.

 

47



--------------------------------------------------------------------------------

Each notice pursuant to this Section 5.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

5.8 Environmental Laws. Comply in all respects with, and use reasonable efforts
to ensure compliance in all respects by all tenants and subtenants, if any,
with, all applicable Environmental Laws, and obtain and comply in all respects
with and maintain, and use reasonable efforts to ensure that all tenants and
subtenants obtain and comply in all respects with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except in each case as would not be likely to
have a Material Adverse Effect.

5.9 New Significant Subsidiaries. With respect to any new Significant Subsidiary
created or acquired after the Original Closing Date by any Group Member (which,
for the purposes of this Section 5.9, shall include any existing Subsidiary that
becomes a Significant Subsidiary), promptly cause such new Significant
Subsidiary (a) to become a party to the Guarantee Agreement and (b) to deliver
to the Administrative Agent a certificate of such Subsidiary, substantially in
the form of Exhibit B, with appropriate insertions and attachments.

SECTION 6. NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as any Commitment remains in effect or
any Loan or other amount is owing to any Lender or the Administrative Agent
hereunder, the Borrower shall not, and shall not permit any of its Subsidiaries
to, directly or indirectly:

6.1 Financial Condition Covenants.

(a) Consolidated Leverage Ratio. (i) Permit the Consolidated Leverage Ratio as
at the last day of any period of four consecutive fiscal quarters of the
Borrower to exceed 2.75 to 1.00 or (ii) upon the consummation of a Material
Acquisition, permit the Consolidated Leverage Ratio as at the last day of the
period of four consecutive fiscal quarters following such Material Acquisition
of the Borrower to exceed 3.00 to 1.00.

(b) Minimum Cash. Permit the aggregate amount of all cash and Cash Equivalents
held by the Borrower and its Subsidiaries at any time and available for general
corporate purposes at such time to be less than $300,000,000.

6.2 Subsidiary Indebtedness. Permit any Subsidiary of the Borrower to create,
issue, incur, assume, become liable in respect of or suffer to exist any
Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) Indebtedness of any Subsidiary to the Borrower or any other Subsidiary;

(c) Guarantee Obligations incurred in the ordinary course of business by any
Subsidiary of the Borrower of obligations of any Subsidiary Guarantor;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 6.2(d)
and any refinancings, refundings, renewals or extensions thereof (without
increasing, or shortening the maturity of, the principal amount thereof);

 

48



--------------------------------------------------------------------------------

(e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 6.3(g) in an aggregate principal amount
not to exceed $100,000,000 at any one time outstanding; provided that the
aggregate principal amount of such Indebtedness, together with the aggregate
principal amount of Indebtedness permitted under clauses (h), (i) and (j) of
this Section 6.2, shall not exceed 20% of Consolidated Net Worth at any one time
outstanding;

(f) Indebtedness of any Person that becomes a Subsidiary after the Original
Closing Date; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (ii) after giving pro forma effect to
the incurrence of such Indebtedness, no Default or Event of Default shall have
occurred and be continuing;

(g) Indebtedness arising from Swap Agreements entered into to hedge or mitigate
risks to which any Group Member has actual exposure or otherwise entered into
for non-speculative purposes;

(h) Indebtedness incurred by any Foreign Subsidiary after the Original Closing
Date in connection with an acquisition by such Foreign Subsidiary otherwise
permitted by this Agreement; provided that the aggregate principal amount of
Indebtedness incurred by Foreign Subsidiaries in connection with such permitted
acquisitions after the Original Closing Date, together with the aggregate
principal amount of Indebtedness permitted under clauses (e), (i) and (j) of
this Section 6.2, shall not exceed 20% of Consolidated Net Worth at any one time
outstanding;

(i) Indebtedness of any Subsidiary in connection with the New Campus Financing
after the Original Closing Date; provided that the aggregate principal amount of
such Indebtedness, together with the aggregate principal amount of Indebtedness
permitted under clauses (e), (h) and (j) of this Section 6.2, shall not exceed
20% of Consolidated Net Worth at any one time outstanding; and

(j) additional Indebtedness of the Borrower’s Subsidiaries in an aggregate
principal amount (for all such Subsidiaries) not to exceed 10% of Consolidated
Net Worth at any one time outstanding; provided that the aggregate principal
amount of such Indebtedness, together with the aggregate principal amount of
Indebtedness permitted under clauses (e), (h) and (i) of this Section 6.2, shall
not exceed 20% of Consolidated Net Worth at any one time outstanding.

6.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a) Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP to the extent required thereby;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

 

49



--------------------------------------------------------------------------------

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;

(f) Liens in existence on the date hereof listed on Schedule 6.3(f), securing
Indebtedness permitted by Section 6.2(d), provided that no such Lien is spread
to cover any additional property after the date hereof and that the amount of
Indebtedness secured thereby is not increased;

(g) Liens securing (i) Indebtedness of any Subsidiary of the Borrower incurred
pursuant to Section 6.2(e) to finance the acquisition of fixed or capital assets
(including real estate transactions) and (ii) Indebtedness of the Borrower
incurred to finance the acquisition of fixed or capital assets (including real
estate transactions), provided that (x) such Liens shall be created
substantially simultaneously with the acquisition of such fixed or capital
assets, (y) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (z) the amount of Indebtedness
secured thereby is not increased;

(h) any interest or title of a lessor under any lease entered into by the
Borrower or any Subsidiary in the ordinary course of its business and covering
only the assets so leased;

(i) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the Original Closing Date prior to the
time such Person becomes a Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Borrower or any Subsidiary and (iii) such
Lien shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be,
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(j) Liens encumbering property or assets under construction (and proceeds or
products thereof) arising from progress or partial payments by a customer of the
Borrower or its Subsidiaries relating to such property or assets;

(k) banker’s Liens and similar Liens in respect of deposit accounts, and Liens
in the ordinary course of business in favor of securities intermediaries in
respect of securities accounts securing fees and costs owing to such securities
intermediaries;

(l) Liens on insurance proceeds in favor of insurance companies with respect to
the financing of premiums;

(m) precautionary filings in respect of true leases;

(n) Liens encumbering property or assets of any Foreign Subsidiary to secure
Indebtedness of such Foreign Subsidiary permitted under Section 6.2(h);

 

50



--------------------------------------------------------------------------------

(o) Liens arising from judgments in circumstances not constituting an Event of
Default under Section 7.1(h); and

(p) Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Borrower and all
Subsidiaries) 5% of Consolidated Net Worth at any one time.

6.4 Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:

(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with or into any directly or indirectly wholly-owned Subsidiary
(provided that the continuing or surviving corporation shall be a Subsidiary);
and

(b) any Subsidiary of the Borrower may Dispose of any or all of its assets to
the Borrower or any Subsidiary (upon voluntary liquidation or otherwise);

(c) the Borrower or a wholly-owned Subsidiary of the Borrower may merge with
another corporation, provided (i) the Borrower or such wholly-owned Subsidiary
(subject to clause (ii)), as the case may be, shall be the continuing or
surviving corporation of such merger, or (ii) in the case of a wholly-owned
Subsidiary of the Borrower which is merged into another corporation which is the
continuing or surviving corporation of such merger, the Borrower shall cause
such continuing or surviving corporation to be a wholly-owned Subsidiary of the
Borrower; provided in the case of (i) and (ii) above, immediately before and
after giving effect to such merger no Default or Event of Default shall have
occurred and be continuing; and

(d) provided no Default or Event of Default shall have occurred and be
continuing, any Subsidiary may be dissolved, wound-up or liquidated if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower, is not materially disadvantageous to the Lenders
and would not be likely to have a Material Adverse Effect.

6.5 Transactions with Affiliates. Enter into any material transaction, including
any purchase, sale, lease or exchange of property, the rendering of any service
or the payment of any management, advisory or similar fees, with any Affiliate
(other than the Borrower or any Subsidiary Guarantor) unless such transaction is
(a) otherwise permitted under this Agreement, (b) in the ordinary course of
business of the relevant Group Member, and (c) upon fair and reasonable terms no
less favorable to the relevant Group Member than it would obtain in a comparable
arm’s length transaction with a Person that is not an Affiliate; except for:

(a) transactions (i) as to which the Borrower’s good faith valuation is less
than $50,000,000 or (ii) as to which the Borrower’s valuation is $50,000,000 or
greater and (A) such valuation has been approved by a majority of the
disinterested members of the board of directors of the Borrower or (B) as to
which the Borrower or any Subsidiary shall deliver to the Administrative Agent a
written valuation report of an appropriate investment banking, accounting,
valuation or appraisal firm stating that the Borrower’s valuations are arm’s
length;

(b) the payment of reasonable fees and compensation to officers and directors of
the Borrower or any of its Subsidiaries and reasonable indemnification
arrangements entered into by

 

51



--------------------------------------------------------------------------------

the Borrower or any of its Subsidiaries, including any issuance of securities,
or other payments, awards or grants in cash, securities or otherwise pursuant
to, or the funding of, employment arrangements, employee stock options and
employee stock ownership plans approved by the board of directors of the
Borrower; and

(c) transactions among the Borrower and any of its Subsidiaries reflecting
purchases and sales of goods, the provision of services or the licensing of
intellectual property, in each case in the ordinary course of business.

6.6 Changes in Fiscal Periods. Without first giving prior written notice thereof
to the Administrative Agent and the Lenders, permit the fiscal year of the
Borrower and its Domestic Subsidiaries to end on a day other than the Saturday
closest to October 31 or change the Borrower’s method of determining fiscal
quarters; provided that no more than one such notice shall be given during the
term of this Agreement.

6.7 Lines of Business. Enter into any business, either directly or through any
Subsidiary, except (a) for those businesses in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement or that are reasonably
related, ancillary or incidental thereto and (b) other businesses arising from
acquisitions as to which the aggregate revenue in any fiscal year does not
exceed $50,000,000.

6.8 Material Acquisitions. Make a Material Acquisition unless (i) immediately
before and immediately after giving pro forma effect to such Material
Acquisition, no Default or Event of Default shall have occurred and be
continuing and (ii) immediately after giving effect to such Material
Acquisition, the Borrower and its Subsidiaries shall be in pro forma compliance
with the covenants set forth in 6.1, such compliance to be determined on the
basis of the financial information most recently delivered to the Administrative
Agent and the Lenders pursuant to Section 5.1(a) or (b) as though such Material
Acquisition had been consummated as of the first day of the fiscal period
covered thereby and evidenced by a certificate from a Responsible Officer of the
Borrower demonstrating such compliance calculation in reasonable detail.

SECTION 7. EVENTS OF DEFAULT

7.1 Events of Default. If any of the following events shall occur and be
continuing:

(a) the Borrower or any Subsidiary Borrower shall fail to pay any principal of
any Loan when due in accordance with the terms hereof; or the Borrower or any
Subsidiary Borrower shall fail to pay any interest on any Loan, or any other
amount payable hereunder or under any other Loan Document, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made, unless the facts or circumstances to which such representation or warranty
relates shall have been subsequently corrected so as to make such representation
or warranty no longer inaccurate in any material respect; or

 

52



--------------------------------------------------------------------------------

(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 5.4(a) (with respect to the
Borrower only), Section 5.7(a) or Section 6 of this Agreement; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; or

(e) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the Loans)
on the scheduled or original due date with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $75,000,000; or

(f) (i) any Group Member shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Group Member shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Group Member any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against any Group Member any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; (iv) any
Group Member shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or

(g) (i) any Person shall engage in any non-exempt “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any failure to meet the applicable minimum funding standards (within the
meaning of Section 412 of the Code or Section 302 of ERISA), whether or not
waived, shall exist with respect to any Plan or any Lien in favor of the PBGC or
a Plan shall arise on the assets of any Group Member or any Commonly Controlled
Entity, (iii) a Reportable Event shall occur with respect to, or proceedings

 

53



--------------------------------------------------------------------------------

shall commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is, in the reasonable
opinion of the Required Lenders, likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA, (v) any Group Member or any
Commonly Controlled Entity shall, or in the reasonable opinion of the Required
Lenders is likely to, incur any liability in connection with (i) a withdrawal
from any Multiemployer Plan, or (ii) a withdrawal from, or the termination,
Insolvency or Reorganization of, a Multiemployer Plan or (vi) any other event or
condition shall occur or exist with respect to a Plan; and in each case in
clauses (i) through (vi) above, such event or condition, together with all other
such events or conditions, if any, could, in the sole judgment of the Required
Lenders, reasonably be expected to have a Material Adverse Effect; or

(h) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not paid by the Borrower or its
Subsidiaries or paid or fully covered by insurance as to which the relevant
insurance company has acknowledged coverage) of $75,000,000 or more, and all
such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 45 days from the entry thereof; or

(i) the Guarantee Agreement or the guarantee contained in Section 2 thereof
shall cease, for any reason, to be in full force and effect, or any Loan Party
or any Affiliate of any Loan Party shall so assert; or

(j) a Change in Control shall occur;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents shall immediately become due and payable, and (B) if
such event is any other Event of Default, either or both of the following
actions may be taken: (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Revolving
Commitments to be terminated forthwith, whereupon the Revolving Commitments
shall immediately terminate; and (ii) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents to be due and payable forthwith, whereupon the same
shall immediately become due and payable. Except as expressly provided above in
this Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.

7.2 Annulment of Defaults. An Event of Default shall not be deemed to be in
existence for any purpose of this Agreement if the Administrative Agent, with
the consent of or at the direction of the Required Lenders, subject to
Section 10.1, shall have waived such Event of Default in writing or stated in
writing that the same has been cured to its reasonable satisfaction, but no such
waiver shall extend to or affect any subsequent Event of Default or impair any
rights of the Administrative Agent or the Lenders upon the occurrence thereof.

SECTION 8. THE AGENTS

8.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents,

 

54



--------------------------------------------------------------------------------

and each such Lender irrevocably authorizes the Administrative Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

8.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

8.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, advisors, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own bad faith, gross negligence or willful
misconduct) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Loan Party or
any officer thereof contained in this Agreement or any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

8.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, email
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.

 

55



--------------------------------------------------------------------------------

8.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

8.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither the Agents nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or affiliates have made any representations
or warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of a Loan Party or any affiliate of a Loan Party, shall be
deemed to constitute any representation or warranty by any Agent to any Lender.
Each Lender represents to the Agents that it has, independently and without
reliance upon any Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon any
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Loan Party or any
affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.

8.7 Indemnification. The Lenders agree to indemnify each Agent in its capacity
as such and its officers, directors, employees, affiliates, agents, advisors and
controlling persons (each, an “Agent Indemnitee”) (to the extent not reimbursed
by the Borrower or any Subsidiary Borrower and without limiting the obligation
of the Borrower to do so), ratably according to their respective Aggregate
Exposure Percentages in effect on the date on which indemnification is sought
under this Section (or, if indemnification is sought after the date upon which
the Commitments shall have terminated and the Loans shall have been paid in
full, ratably in accordance with such Aggregate Exposure Percentages immediately
prior to such date), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever that may at any time (whether before or
after the payment of the Loans) be imposed on, incurred by or asserted against
such Agent Indemnitee in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by such Agent Indemnitee under or in
connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from such Agent Indemnitee’s bad faith, gross
negligence or willful misconduct. The agreements in this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

 

56



--------------------------------------------------------------------------------

8.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

8.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 7(a) or Section 7(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 8 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

Without limiting the foregoing, none of the Lenders shall have or be deemed to
have a fiduciary relationship with any other Lender. The Lenders are not
partners or co-venturers, and no Lender shall be liable for the acts or
omissions of, or (except as otherwise set forth herein in case of the
Administrative Agent) authorized to act for, any other Lender.

8.10 Co-Documentation Agents and Co-Syndication Agents. The Co-Documentation
Agents and Co-Syndication Agents shall not have any duties or responsibilities
hereunder in their capacity as such.

SECTION 9. GUARANTEE OF SUBSIDIARY BORROWER OBLIGATIONS

9.1 Guarantee.

(a) The Borrower hereby unconditionally and irrevocably guaranties to the
Administrative Agent, for the ratable benefit of the Lenders and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by any Subsidiary Borrower when due (whether at
the stated maturity, by acceleration or otherwise) of the Subsidiary Borrower
Obligations.

(b) The Borrower further agrees to pay any and all expenses (including, without
limitation, all fees and disbursements of counsel) which may be paid or incurred
by the

 

57



--------------------------------------------------------------------------------

Administrative Agent, or any Lender in enforcing, or obtaining advice of counsel
in respect of, any rights with respect to, or collecting, any or all of the
Subsidiary Borrower Obligations and/or enforcing any rights with respect to, or
collecting against, any Subsidiary Borrower under this Guarantee; provided,
however, that the Borrower shall not be liable for the fees and expenses of more
than one separate firm for the Lenders (unless there shall exist an actual
conflict of interest among such Persons, and in such case, not more than two
separate firms) in connection with any one such action or any separate, but
substantially similar or related actions in the same jurisdiction, nor shall the
Borrower be liable for any settlement or proceeding effected without the
Borrower’s written consent. This Guarantee shall remain in full force and effect
until the Subsidiary Borrower Obligations are paid in full and the Commitments
are terminated.

(c) No payment or payments made by any Subsidiary Borrower or any other Person
or received or collected by the Administrative Agent or any Lender from any
Subsidiary Borrower or any other Person by virtue of any action or proceeding or
any set-off or appropriation or application, at any time or from time to time,
in reduction of or in payment of the Subsidiary Borrower Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of the
Borrower hereunder which shall, notwithstanding any such payment or payments
(other than payments made by the Borrower in respect of the Subsidiary Borrower
Obligations or payments received or collected from the Borrower in respect of
the Subsidiary Borrower Obligations), remain liable for the Subsidiary Borrower
Obligations until the Subsidiary Borrower Obligations are paid in full and the
Revolving Commitments are terminated.

(d) The Borrower agrees that whenever, at any time, or from time to time, it
shall make any payment to the Administrative Agent or any Lender on account of
its liability hereunder, it will notify the Administrative Agent and such Lender
in writing that such payment is made under this Guarantee for such purpose.

9.2 No Subrogation. Notwithstanding any payment or payments made by the Borrower
hereunder, or any set-off or application of funds of the Borrower by the
Administrative Agent or any Lender, the Borrower shall not be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against any Subsidiary Borrower or against any collateral security or guarantee
or right of offset held by the Administrative Agent or any Lender for the
payment of the Subsidiary Borrower Obligations, nor shall the Borrower seek or
be entitled to seek any contribution or reimbursement from any Subsidiary
Borrower in respect of payments made by the Borrower hereunder, until all
amounts owing to the Administrative Agent and the Lenders by any Subsidiary
Borrower on account of the Subsidiary Borrower Obligations are paid in full and
the Commitments are terminated. If any amount shall be paid to the Borrower on
account of such subrogation rights at any time when all of the Subsidiary
Borrower Obligations shall not have been paid in full, such amount shall be held
by the Borrower in trust for the Administrative Agent and the Lenders,
segregated from other funds of the Borrower, and shall, forthwith upon receipt
by the Borrower, be turned over to the Administrative Agent in the exact form
received by the Borrower (duly indorsed by the Borrower to the Administrative
Agent, if required), to be applied against the Subsidiary Borrower Obligations,
whether matured or unmatured, in such order as the Administrative Agent may
determine.

9.3 Amendments, etc. with respect to the Obligations; Waiver of Rights. The
Borrower shall remain obligated hereunder notwithstanding that, without any
reservation of rights against the Borrower, and without notice to or further
assent by the Borrower, any demand for payment of any of the Subsidiary Borrower
Obligations made by the Administrative Agent or any Lender may be rescinded by
the Administrative Agent or such Lender, and any of the Subsidiary Borrower
Obligations continued, and the Subsidiary Borrower Obligations, or the liability
of any other party upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to

 

58



--------------------------------------------------------------------------------

time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Administrative Agent or any
Lender, and this Agreement and any other documents executed and delivered in
connection herewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Administrative Agent (or the requisite Lenders, as the
case may be) may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by the Administrative Agent or any
Lender for the payment of the Subsidiary Borrower Obligations may be sold,
exchanged, waived, surrendered or released. Neither the Administrative Agent nor
any Lender shall have any obligation to protect, secure, perfect or insure any
Lien at any time held by it as security for the Subsidiary Borrower Obligations
or for the Guarantee under this Section 9 or any property subject thereto. When
making any demand hereunder against the Borrower, the Administrative Agent or
any Lender may, but shall be under no obligation to, make a similar demand on
any Subsidiary Borrower, and any failure by the Administrative Agent or any
Lender to make any such demand or to collect any payments from any Subsidiary
Borrower or any release of any Subsidiary Borrower shall not relieve the
Borrower of its obligations or liabilities hereunder, and shall not impair or
affect the rights and remedies, express or implied, or as a matter of law, of
the Administrative Agent or any Lender against the Borrower. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

9.4 Guarantee Absolute and Unconditional. The Borrower waives any and all notice
of the creation, renewal, extension or accrual of any of the Subsidiary Borrower
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon this Guarantee or acceptance of the Guarantee under this
Section 9; the Subsidiary Borrower Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the Guarantee under this
Section 9; and all dealings between any Subsidiary Borrower and the Borrower, on
the one hand, and the Administrative Agent and the Lenders, on the other, shall
likewise be conclusively presumed to have been had or consummated in reliance
upon the Guarantee under this Section 9. The Borrower waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon any Subsidiary Borrower or the Borrower with respect to the Subsidiary
Borrower Obligations. The Guarantee under this Section 9 shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of this Agreement, any of the Subsidiary
Borrower Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
the Administrative Agent or any Lender, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by any Subsidiary Borrower against the
Administrative Agent or any Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of such Subsidiary Borrower or the
Borrower) which constitutes, or might be construed to constitute, an equitable
or legal discharge of Subsidiary Borrower for its Subsidiary Borrower
Obligations, or of the Borrower under the guarantee under this Section 9, in
bankruptcy or in any other instance. When pursuing its rights and remedies
hereunder against the Borrower, the Administrative Agent and any Lender may, but
shall be under no obligation to, pursue such rights and remedies as it may have
against any Subsidiary Borrower or any other Person or against any collateral
security or guarantee for the Subsidiary Borrower Obligations or any right of
offset with respect thereto, and any failure by the Administrative Agent or any
Lender to pursue such other rights or remedies or to collect any payments from
any Subsidiary Borrower or any such other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of Subsidiary Borrower or any such other Person or of any such
collateral security, guarantee or right of offset, shall not relieve the
Borrower of any liability hereunder, and shall not impair or affect the rights
and remedies, whether express, implied or available as a matter of law, of the
Administrative Agent or any Lender against such Subsidiary Borrower. The
Guarantee under this Section 9 shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon the Borrower and
its successors and assigns thereof, and shall inure to the benefit of the
Administrative Agent and the

 

59



--------------------------------------------------------------------------------

Lenders, and their respective successors, indorsees, transferees and assigns,
until all the Subsidiary Borrower Obligations and the obligations of the
Borrower under the Guarantee under this Section 9 shall have been satisfied by
payment in full and the Revolving Commitments shall be terminated,
notwithstanding that from time to time during the term of this Agreement any
Subsidiary Borrower may be free from any Subsidiary Borrower Obligations.

9.5 Reinstatement. The Guarantee under this Section 9 shall continue to be
effective, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Subsidiary Borrower Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Subsidiary Borrower or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, any Subsidiary
Borrower or any substantial part of its property, or otherwise, all as though
such payments had not been made.

SECTION 10. MISCELLANEOUS

10.1 Amendments and Waivers.

(a) Neither this Agreement, any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 10.1. The Required Lenders and each Loan Party party
to the relevant Loan Document may, or, with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party party to the relevant Loan
Document may, from time to time, (a) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders or
the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall (i) forgive
the principal amount or extend the final scheduled date of maturity of any Loan,
extend the scheduled date of any amortization payment in respect of any Term
Loan, reduce the stated rate of any interest or fee payable hereunder (except
(x) in connection with the waiver of applicability of any post-default increase
in interest rates (which waiver shall be effective with the consent of the
Majority Facility Lenders of each adversely affected Facility) and (y) that any
amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (i)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Commitment, in each case without the written consent of each Lender directly
affected thereby; (ii) eliminate or reduce the voting rights of any Lender under
this Section 10.1 without the written consent of such Lender; (iii) reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, or release all or
substantially all of the Subsidiary Guarantors from their obligations under the
Guarantee Agreement, in each case without the written consent of all Lenders;
(iv) amend, modify or waive any provision of Section 8 without the written
consent of the Administrative Agent; (v) add additional currencies as Foreign
Currencies in which Multicurrency Loans may be made under this Agreement without
the written consent of all the Lenders who are party to Multicurrency Loans;
(vi) amend, modify or waive any provision of Section 2.6 or 2.7 without the
written consent of the Swingline Lender; or (vii) amend, modify or waive any
provision of Section 2.17 without the consent of each Lender directly and
adversely affected thereby. Any such waiver and any such amendment, supplement
or modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Administrative Agent and all future
holders of the Loans. In the case of any waiver, the Loan Parties, the Lenders
and the Administrative

 

60



--------------------------------------------------------------------------------

Agent shall be restored to their former position and rights hereunder and under
the other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

(b) This Agreement may be amended without consent of the Lenders, so long as no
Default or Event of Default shall have occurred and be continuing, as follows:

(i) This Agreement will be amended to designate any Subsidiary with a
jurisdiction of organization of Bermuda, France, Germany, Hungary, Ireland,
Japan, Taiwan, the United Kingdom or such other foreign jurisdictions as shall
be mutually agreed by the Borrower, Administrative Agent and each Lender as a
Subsidiary Borrower upon (u) ten Business Days’ prior notice to the Lenders
(such notice to contain the name, primary business address and taxpayer
identification number of such Subsidiary), (v) the execution and delivery by the
Borrower, such Subsidiary and the Administrative Agent of a Joinder Agreement,
substantially in the form of Exhibit F (a “Joinder Agreement”), providing for
such Subsidiary to become a Subsidiary Borrower, (w) the agreement and
acknowledgment by the Borrower and each other Subsidiary Borrower that the
Guarantee contained in Section 9 covers the Obligations of such Subsidiary,
(x) the agreement and acknowledgment by the Subsidiary Guarantors that the
Guarantee Agreement covers the Obligations of such Subsidiary, (y) the delivery
by such Subsidiary of evidence that such Subsidiary has appointed an agent for
service of legal process in the State of New York reasonably acceptable to the
Administrative Agent and (z) the delivery to the Administrative Agent of
(1) corporate or other applicable resolutions, other corporate or other
applicable documents, certificates, representations, warranties and legal
opinions in respect of such Subsidiary substantially equivalent to comparable
documents delivered on the Original Closing Date and (2) such other documents
with respect thereto as the Administrative Agent shall reasonably request.

(ii) This Agreement will be amended to remove any Subsidiary as a Subsidiary
Borrower upon execution and delivery by the Borrower to the Administrative Agent
of a written notification to such effect and repayment in full of all Loans made
to such Subsidiary Borrower and repayment in full of all other amounts owing by
such Subsidiary Borrower under this Agreement (it being agreed that any such
repayment shall be in accordance with the other terms of this Agreement);
provided, however, that no such amendment shall affect or limit the Borrower’s
obligations under the Guarantee.

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:

 

Borrower and

Subsidiary Borrower:

  

700 East Middlefield Road

Mountain View, California 94043 Attention: Treasurer

Telecopy: (605) 584-4240

Telephone: (605) 584-5000

With a copy to: VP and General Counsel

  

 

61



--------------------------------------------------------------------------------

 

Administrative Agent:

For Dollar-

denominated

Revolving Loans:

  

 

10 S. Dearborn St.

Floor 7 Chicago, IL 60603

Attention: Leonida Mischke

Telecopy: (888) 292-9533

Telephone: (312) 385-7055

Email: jpm.agency.servicing.4@jpmchase.com

 

For Multicurrency

Loans:

   J.P. Morgan Europe Limited


125 London Wall, Floor 9

London EC2Y 5AJ United Kingdom

Attention: The Manager

Telecopy: 44-207-777-2360

Email: loan_and_agency_london@jpmorgan.com

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent, the Borrower and any Subsidiary
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Payment of Expenses and Taxes. The Borrower and each Subsidiary Borrower
agrees (a) to pay or reimburse the Administrative Agent for all its reasonable
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation of the transactions
contemplated hereby and thereby, including the reasonable fees and disbursements
of outside counsel to the Administrative Agent and filing and recording fees and
expenses, with statements with respect to the foregoing to be submitted to the
Borrower at least one Business Day prior to the Amendment and Restatement
Effectiveness Date (in the case of amounts to be paid on the Amendment and
Restatement Effectiveness Date), one Business Day prior to the Initial Term Loan
Funding Date (in the case of amounts to be paid on the Initial Term Loan Funding
Date) and from time to time thereafter on a

 

62



--------------------------------------------------------------------------------

quarterly basis or such other periodic basis as the Administrative Agent shall
deem appropriate, (b) to pay or reimburse each Lender and the Administrative
Agent for all its costs and expenses incurred in connection with the enforcement
or preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the fees and disbursements of outside
counsel to each Lender and of outside counsel to the Administrative Agent,
(c) to pay, indemnify, and hold each Lender and the Administrative Agent
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, that may be payable or determined to be payable in connection
with the execution and delivery of, or consummation of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify, and hold each Lender and
the Administrative Agent and their respective officers, directors, employees,
affiliates, agents, advisors and controlling persons (each, an “Indemnitee”)
harmless from and against any and all other liabilities, obligations, claims,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement and performance of this Agreement, the other Loan
Documents and any such other documents, including any claim, litigation,
investigation or proceeding regardless of whether any Indemnitee is a party
thereto and whether or not the same are brought by the Borrower, its equity
holders, affiliates or creditors or any other Person, including any of the
foregoing relating to the use of proceeds of the Loans or the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of any Group Member or any of the properties and the reasonable fees
and expenses of legal counsel in connection with claims, actions or proceedings
by any Indemnitee against any Loan Party under any Loan Document, excluding
litigation commenced by the Borrower against any of the Administrative Agent or
the Lenders which (i) seeks enforcement of any of the Borrower’s rights
hereunder and (ii) is determined adversely to any of the Administrative Agent or
the Lenders in final and nonappealable decision of a court of competent
jurisdiction (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”), provided, that neither the Borrower nor any
Subsidiary Borrower shall have any obligation hereunder to any Indemnitee with
respect to Indemnified Liabilities to the extent such Indemnified Liabilities
are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the bad faith, gross negligence or willful
misconduct of such Indemnitee. Without limiting the foregoing, and to the extent
permitted by applicable law, the Borrower agrees not to assert and to cause its
Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. All amounts due under this Section 10.5 shall
be payable not later than 10 days after written demand therefor. Statements
payable by the Borrower pursuant to this Section 10.5 shall be submitted to
Treasurer (Telephone No. (650) 962-5000) (Telecopy No. (650) 584-4240), at the
address of the Borrower set forth in Section 10.2, or to such other Person or
address as may be hereafter designated by the Borrower in a written notice to
the Administrative Agent. The agreements in this Section 10.5 shall survive the
termination of this Agreement and the repayment of the Loans and all other
amounts payable hereunder.

10.6 Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) neither the Borrower nor any Subsidiary
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower or any Subsidiary Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.

 

63



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may in accordance with applicable law assign to one or more assignees
(each, an “Assignee”), other than a natural person, all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it) with the prior written
consent of:

(A) the Borrower (such consent not to be unreasonably withheld), provided that
no consent of the Borrower shall be required for an assignment to a Lender, an
affiliate of a Lender, an Approved Fund or, if an Event of Default has occurred
and is continuing, any other Person; and provided, further, that the Borrower
shall be deemed to have consented to any such assignment unless the Borrower
shall object thereto by written notice to the Administrative Agent within five
Business Days after having received notice thereof; and

(B) the Administrative Agent (such consent not to be unreasonably withheld);

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that (1) no such consent of the Borrower shall be required if
an Event of Default under Section 8(a) or (f) has occurred and is continuing and
(2) such amounts shall be aggregated in respect of each Lender and its
affiliates, if any;

(B)(1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue

 

64



--------------------------------------------------------------------------------

to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 10.5). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 10.6 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
any Subsidiary Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) (i) Any Lender may, in accordance with applicable law, without the consent
of the Borrower or the Administrative Agent, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 10.1 and (2) directly
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.18, 2.19 and 2.20 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.7(b) as though it were a Lender, provided such
Participant shall be subject to Section 10.7(a) as though it were a Lender. Each
Lender that sells a participation shall, acting solely for this purpose as an
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulation. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

 

65



--------------------------------------------------------------------------------

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.18 or 2.19 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent which specifically acknowledges the Participant’s entitlement to
any such greater payment (and the provisions of this Section 10.6(c) shall not
in any manner be deemed to constitute such prior written consent). Any
Participant that is a Non-U.S. Lender shall not be entitled to the benefits of
Section 2.16 unless such Participant complies with Section 2.19(e).

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

10.7 Adjustments; Set-off.

(a) Except to the extent that this Agreement or a court order expressly provides
for payments to be allocated to a particular Lender or to the Lenders under a
particular Facility, if any Lender (a “Benefited Lender”) shall, at any time
after the Loans and other amounts payable hereunder shall immediately become due
and payable pursuant to Section 7 receive any payment of all or part of the
Obligations owing to it (other than in connection with an assignment made
pursuant to Section 10.6), or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 7(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefited Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral ratably with each of the Lenders; provided, however, that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such setoff and application made
by such Lender, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

66



--------------------------------------------------------------------------------

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12 Submission To Jurisdiction; Waivers. The Borrower and each Subsidiary
Borrower hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of any state or federal court located in the
Borough of Manhattan in the City of New York, and appellate courts from any
thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be at its address set forth in Section 10.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

67



--------------------------------------------------------------------------------

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

10.13 Acknowledgements. The Borrower and each Subsidiary Guarantor hereby
acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

10.14 Releases of Guarantees.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.1) to take any action requested by the Borrower
having the effect of releasing any guarantee obligations (i) to the extent
necessary to permit consummation of any transaction not prohibited by any Loan
Document or that has been consented to in accordance with Section 10.1 or
(ii) under the circumstances described in paragraph (b) below.

(b) At such time as the Loans and the other obligations under the Loan Documents
shall have been paid in full and the Commitments have been terminated, the
Guarantee Agreement and all obligations (other than those expressly stated to
survive such termination) of the Administrative Agent and each Loan Party under
the Guarantee Agreement shall terminate, all without delivery of any instrument
or performance of any act by any Person.

10.15 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Loan
Party, the Administrative Agent or any Lender pursuant to or in connection with
this Agreement that is designated by the provider thereof as confidential;
provided that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent, any
other Lender or any affiliate thereof, (b) subject to an agreement to comply
with the provisions of this Section, to any actual or prospective Transferee or
any direct or indirect counterparty to any Swap Agreement (or any professional
advisor to such counterparty), (c) to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates, (d) upon the request or demand of any Governmental Authority, (e) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (f) if requested or
required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed under circumstances not otherwise in
violation of this Section 10.15, (h) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender, or (i) in
connection with the exercise of any remedy hereunder or under any other Loan
Document.

 

68



--------------------------------------------------------------------------------

10.16 WAIVERS OF JURY TRIAL. THE BORROWER, EACH SUBSIDIARY BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

10.17 USA Patriot Act. Each Lender hereby notifies the Borrower and each
Subsidiary Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower and each Subsidiary Borrower, which information includes the name and
address of the Borrower and each Subsidiary Borrower and other information that
will allow such Lender to identify the Borrower and each Subsidiary Borrower in
accordance with the Act.

 

69



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
date first above written.

 

SYNOPSYS, INC., as Borrower By:  

/s/ Brian M. Beattie

  Name: Brian M. Beattie   Title: Chief Financial Officer

[Synopsys – Amended and Restated Credit Agreement 2012]



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender By:  

/s/ Alex Rogin

  Name: Alex Rogin   Title: Vice President

[Synopsys – Amended and Restated Credit Agreement 2012]



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as a Co-Syndication Agent and as a Lender By:  

/s/ Thuy Bui

  Name: Thuy Bui   Title: Assistant Vice President

[Synopsys – Amended and Restated Credit Agreement 2012]



--------------------------------------------------------------------------------

 

WELLS FARGO BANK, N.A., as a

Co-Syndication Agent and as a Lender

By:  

/s/ Matt Burke

  Name: Matt Burke   Title: Vice President



--------------------------------------------------------------------------------

[Lender signature page to Amended and Restated Credit Agreement, dated as of the
date first above written, among SYNOPSYS, INC., as Borrower, the several Lenders
from time to time parties thereto, BANK OF AMERICA, N.A. and WELLS FARGO BANK,
N.A. as Co-Syndication Agents, HSBC BANK USA, N.A. and UNION BANK, N.A. as
Co-Documentation Agents, and JPMORGAN CHASE BANK, N.A., as Administrative Agent]

 

Name of Lender: HSBC Bank USA, N.A.,

as a Lender

By:  

/s/ Raed Alfayoumi

  Name: Raed Alfayoumi   Title: Vice President, Relationship Manager



--------------------------------------------------------------------------------

[Lender signature page to Amended and Restated Credit Agreement, dated as of the
date first above written, among SYNOPSYS, INC., as Borrower, the several Lenders
from time to time parties thereto, BANK OF AMERICA, N.A. and WELLS FARGO BANK,
N.A. as Co-Syndication Agents, HSBC BANK USA, N.A. and UNION BANK, N.A. as
Co-Documentation Agents, and JPMORGAN CHASE BANK, N.A., as Administrative Agent]

 

Name of Lender: Mizuho Corporate Bank (USA),

as a Lender

By:  

/s/ Raymond Ventura

  Name: Raymond Ventura   Title: Deputy General Manager

 

[Synopsys – Amended and Restated Credit Agreement 2012]

 



--------------------------------------------------------------------------------

[Lender signature page to Amended and Restated Credit Agreement, dated as of the
date first above written, among SYNOPSYS, INC., as Borrower, the several Lenders
from time to time parties thereto, BANK OF AMERICA, N.A. and WELLS FARGO BANK,
N.A. as Co-Syndication Agents, HSBC BANK USA, N.A. and UNION BANK, N.A. as
Co-Documentation Agents, and JPMORGAN CHASE BANK, N.A., as Administrative Agent]

 

Name of Lender: Morgan Stanley Bank, N.A.,

as a Lender

By:  

/s/ Sherrese Clarke

  Name: Sherrese Clarke   Title: Authorized Signatory

 

[Synopsys – Amended and Restated Credit Agreement 2012]

 



--------------------------------------------------------------------------------

[Lender signature page to Amended and Restated Credit Agreement, dated as of the
date first above written, among SYNOPSYS, INC., as Borrower, the several Lenders
from time to time parties thereto, BANK OF AMERICA, N.A. and WELLS FARGO BANK,
N.A. as Co-Syndication Agents, HSBC BANK USA, N.A. and UNION BANK, N.A. as
Co-Documentation Agents, and JPMORGAN CHASE BANK, N.A., as Administrative Agent]

 

Name of Lender: Silicon Valley Bank,

as a Lender

By:  

/s/ Kristin Krause

  Name: Kristin Krause   Title: Relationship Manager

 

[Synopsys – Amended and Restated Credit Agreement 2012]

 



--------------------------------------------------------------------------------

[Lender signature page to Amended and Restated Credit Agreement, dated as of the
date first above written, among SYNOPSYS, INC., as Borrower, the several Lenders
from time to time parties thereto, BANK OF AMERICA, N.A. and WELLS FARGO BANK,
N.A. as Co-Syndication Agents, HSBC BANK USA, N.A. and UNION BANK, N.A. as
Co-Documentation Agents, and JPMORGAN CHASE BANK, N.A., as Administrative Agent]

 

Name of Lender: Sumitomo Mitsui Banking Corporation, as a Lender By:  

/s/ David W. Kee

  Name: David W. Kee   Title: Managing Director

 

[Synopsys – Amended and Restated Credit Agreement 2012]

 



--------------------------------------------------------------------------------

[Lender signature page to Amended and Restated Credit Agreement, dated as of the
date first above written, among SYNOPSYS, INC., as Borrower, the several Lenders
from time to time parties thereto, BANK OF AMERICA, N.A. and WELLS FARGO BANK,
N.A. as Co-Syndication Agents, HSBC BANK USA, N.A. and UNION BANK, N.A. as
Co-Documentation Agents, and JPMORGAN CHASE BANK, N.A., as Administrative Agent]

 

Name of Lender: UNION BANK, N.A.,

as a Lender

By:  

/s/ Carlos Cruz

  Name: Carlos Cruz   Title: Assistant Vice President

 

[Synopsys – Amended and Restated Credit Agreement 2012]

 



--------------------------------------------------------------------------------

[Lender signature page to Amended and Restated Credit Agreement, dated as of the
date first above written, among SYNOPSYS, INC., as Borrower, the several Lenders
from time to time parties thereto, BANK OF AMERICA, N.A. and WELLS FARGO BANK,
N.A. as Co-Syndication Agents, HSBC BANK USA, N.A. and UNION BANK, N.A. as
Co-Documentation Agents, and JPMORGAN CHASE BANK, N.A., as Administrative Agent]

 

Name of Lender: U.S. Bank National Association, as a Lender By:  

/s/ Jeffrey Benedix

  Name: Jeffrey Benedix   Title: Assistant Vice President

 

[Synopsys – Amended and Restated Credit Agreement 2012]

 



--------------------------------------------------------------------------------

Schedule 1.1A Revolving Commitments

 

Lender

  

Revolving Commitment

JPMorgan Chase Bank, N.A.

   $50,000,000

Bank of America, N.A.

   $50,000,000

Wells Fargo Bank, N.A.

   $50,000,000

HSBC Bank USA, N.A.

   $37,500,000

Union Bank, N.A.

   $37,500,000

Mizuho Corporate Bank (USA)

   $25,000,000

Morgan Stanley Bank, N.A.

   $25,000,000

Silicon Valley Bank

   $25,000,000

Sumitomo Mitsui Banking Corporation

   $25,000,000

U.S. Bank, National Association

   $25,000,000

Total:

   $350,000,000   

 



--------------------------------------------------------------------------------

Schedule 1.1B Initial Term Commitments

 

Lender

  

Initial Term Commitment

 

JPMorgan Chase Bank, N.A.

   $ 21,500,000   

Bank of America, N.A.

   $ 21,500,000   

Wells Fargo Bank, N.A.

   $ 21,500,000   

HSBC Bank USA, N.A.

   $ 16,500,000   

Union Bank, N.A.

   $ 16,500,000   

Mizuho Corporate Bank (USA)

   $ 10,500,000   

Morgan Stanley Bank, N.A.

   $ 10,500,000   

Silicon Valley Bank

   $ 10,500,000   

Sumitomo Mitsui Banking Corporation

   $ 10,500,000   

U.S. Bank, National Association

   $ 10,500,000   

Total:

   $ 150,000,000      

 

 

 



--------------------------------------------------------------------------------

Schedule 6.2(d) Subsidiary Indebtedness

Guarantees and Contingent Liabilities

 

Description

  

Location

  

Entity

   Amount     

Purpose

Bank Guarantee

   Portugal    SNPS Portugal Lda    $ 459,000.00       Lease Deposit

Bank Guarantee

   Belgium    Chipidea Semiconductors NV    $ 54,000.00       Lease Deposit

Bank Guarantee

   Germany    Synopsys GmbH    $ 339,000.00       Lease Deposits

Bank Guarantee

   Switzerland    Synopsys Switzerland LLC    $ 355,000.00       Lease Deposit

Performance Bonds

   Taiwan    Synopsys Int’l Ltd. Taiwan Branch    $ 40,000.00       Performance
Guarantee for Customer

Bank Guarantee

   Ireland    Synopsys International Ltd.    $ 287,000.00       Security for VAT
payments

Bank Guarantee

   Korea    Synopsys Korea Inc.    $ 350,000.00       Lease Deposit



--------------------------------------------------------------------------------

Schedule 6.3(f) Liens on Subsidiary Indebtedness

Deposits and Security listed on Schedule 6.2(d) securing Bank Guarantees listed
on Schedule 6.2(d).



--------------------------------------------------------------------------------

EXHIBIT A

 

 

 

[FORM OF]

GUARANTEE AGREEMENT

made by

CERTAIN SUBSIDIARIES OF SYNOPSYS, INC.

in favor of

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of                     , 20        

 

 

 



--------------------------------------------------------------------------------

GUARANTEE AGREEMENT

GUARANTEE AGREEMENT, dated as of                     , 20        (as the same
may be amended, supplemented or otherwise modified from time to time, this
“Agreement”), made by each of the signatories hereto (together with any other
entity that may become a party hereto as provided herein, the “Guarantors”), in
favor of JPMorgan Chase Bank, N.A., as Administrative Agent (in such capacity,
the “Administrative Agent”) for the banks and other financial institutions or
entities (the “Lenders”) from time to time parties to the Amended and Restated
Credit Agreement, dated as of February 17, 2012 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Synopsys,
Inc. (the “Borrower”), the Lenders, the Administrative Agent and Bank of
America, N.A. and Wells Fargo, N.A., as Co-Syndication Agents.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each Guarantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
have been and will be used in part to enable the Borrower to make valuable
transfers to one or more of the Guarantors in connection with the operation of
their respective businesses;

WHEREAS, the Borrower and the Guarantors are engaged in related businesses, and
each Guarantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Guarantors shall have executed and delivered this Agreement to the
Administrative Agent for the ratable benefit of the Lenders;

NOW, THEREFORE, in consideration of the premises and the Administrative Agent
and the Lenders having entered into the Credit Agreement and to induce the
Lenders to make their respective further extensions of credit to the Borrower
thereunder, each Guarantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Lenders, as follows:

SECTION 11. DEFINED TERMS

11.1 Definitions. Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

11.2 Other Definitional Provisions. i. The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.



--------------------------------------------------------------------------------

(a) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 12. Guarantee

12.1 Guarantee. ii. Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Lenders and their respective successors, indorsees,
transferees and assigns, the prompt and complete payment and performance by the
Borrower when due (whether at the stated maturity, by acceleration or otherwise)
of the Obligations. The guarantee provided under this Agreement is a guarantee
of payment and not of collection.

(a) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

(b) Each Guarantor agrees that the Obligations may at any time and from time to
time exceed the amount of the liability of such Guarantor hereunder without
impairing the guarantee contained in this Section 2 or affecting the rights and
remedies of the Administrative Agent or any Lender hereunder.

(c) The guarantee contained in this Section 2 shall remain in full force and
effect until all the Obligations and the obligations of each Guarantor under the
guarantee contained in this Section 2 shall have been satisfied by payment in
full and the Revolving Commitments shall be terminated, notwithstanding that
from time to time during the term of the Credit Agreement there may be no
outstanding and unpaid Obligations.

(d) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Administrative Agent or any
Lender from the Borrower, any of the Guarantors, any other guarantor or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Guarantor
in respect of the Obligations or any payment received or collected from such
Guarantor in respect of the Obligations), remain liable for the Obligations up
to the maximum liability of such Guarantor hereunder until the Obligations are
paid in full and the Revolving Commitments are terminated.

12.2 Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the Lenders, and each Guarantor
shall remain liable to the Administrative Agent and the Lenders for the full
amount guaranteed by such Guarantor hereunder.

12.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Administrative
Agent or any Lender, no Guarantor shall be entitled to be subrogated to any of
the rights of the Administrative Agent or any Lender against

 

2



--------------------------------------------------------------------------------

the Borrower or any other Guarantor or any collateral security or guarantee or
right of offset held by the Administrative Agent or any Lender for the payment
of the Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Administrative Agent and the Lenders by the Borrower on account of the
Obligations are paid in full and the Revolving Commitments are terminated. If
any amount shall be paid to any Guarantor on account of such subrogation rights
at any time when all of the Obligations shall not have been paid in full, such
amount shall be held by such Guarantor in trust for the Administrative Agent and
the Lenders, segregated from other funds of such Guarantor, and shall, forthwith
upon receipt by such Guarantor, be turned over to the Administrative Agent in
the exact form received by such Guarantor (duly indorsed by such Guarantor to
the Administrative Agent, if required), to be applied against the Obligations,
whether matured or unmatured, in such order as the Administrative Agent may
determine.

12.4 Amendments, etc. with respect to the Obligations. Each Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Obligations continued, and the Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any Lender, and the Credit Agreement and the other Loan Documents and
any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as the
Administrative Agent (or the Required Lenders or all Lenders, as the case may
be) may deem advisable from time to time, and any collateral security, guarantee
or right of offset at any time held by the Administrative Agent or any Lender
for the payment of the Obligations may be sold, exchanged, waived, surrendered
or released.

12.5 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Administrative Agent or any Lender
upon the guarantee contained in this Section 2 or acceptance of the guarantee
contained in this Section 2; the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 2; and all dealings between the Borrower and any of the Guarantors, on
the one hand, and the Administrative Agent and the Lenders, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 2. Each Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrower or any of the Guarantors with respect to the
Obligations. Each Guarantor understands and agrees that the guarantee contained
in this Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of the
Credit Agreement or any other Loan Document, any of the Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
Lender, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
the Borrower or any other Person against the Administrative Agent or any Lender,
or (c) any other circumstance whatsoever (with or without notice to or knowledge
of the Borrower or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower for the Obligations,
or of such Guarantor under the guarantee contained in this Section 2, in
bankruptcy or in any other instance. When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Guarantor, the
Administrative Agent or any Lender may, but shall be under no obligation to,
make a similar demand on or otherwise pursue such rights and remedies as it may
have

 

3



--------------------------------------------------------------------------------

against the Borrower, any other Guarantor or any other Person or against any
collateral security or guarantee for the Obligations or any right of offset with
respect thereto, and any failure by the Administrative Agent or any Lender to
make any such demand, to pursue such other rights or remedies or to collect any
payments from the Borrower, any other Guarantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of the Borrower, any other Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Administrative Agent or any Lender against
any Guarantor. For the purposes hereof “demand” shall include the commencement
and continuance of any legal proceedings.

12.6 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

12.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in Dollars, or
in the applicable Foreign Currency in the case of Multicurrency Loans, at the
Funding Office.

SECTION 13. REPRESENTATIONS AND WARRANTIES

In consideration of the Administrative Agent and the Lenders having entered into
the Credit Agreement and to induce the Lenders to make their respective
extensions of credit to the Borrower thereunder, each Guarantor hereby
represents and warrants to the Administrative Agent and each Lender that:

b. Enforceable Obligation. This Agreement constitutes a legal, valid and binding
obligation of each Guarantor, enforceable against such Guarantor in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally, by general equitable principles
(whether enforcement is sought by proceedings in equity or at law) and by public
policies limiting exculpation, indemnification or contribution.

c. No Conflicts of Consents. The execution, delivery and performance of this
Agreement (i) does not require any consent or approval of, or registration or
filing with, or any other action by, any Governmental Authority, (ii) will not
violate any applicable law or regulation or any order of any Governmental
Authority and (iii) will not violate or result in a default under any agreement
binding on any Guarantor, except where such violation or default could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

SECTION 14. THE ADMINISTRATIVE AGENT

14.1 Authority of Administrative Agent. Each Guarantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the

 

4



--------------------------------------------------------------------------------

Administrative Agent or the exercise or non-exercise by the Administrative Agent
of any option, voting right, request, judgment or other right or remedy provided
for herein or resulting or arising out of this Agreement shall, as between the
Administrative Agent and the Lenders, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Administrative Agent and the Guarantors, the
Administrative Agent shall be conclusively presumed to be acting as agent for
the Lenders with full and valid authority so to act or refrain from acting, and
no Guarantor shall be under any obligation, or entitlement, to make any inquiry
respecting such authority.

SECTION 15. MISCELLANEOUS

15.1 Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 10.1 of the Credit Agreement.

15.2 Notices. All notices, requests and demands to or upon the Administrative
Agent or any Guarantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.

15.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 5.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

15.4 Enforcement Expenses; Indemnification. i. Each Guarantor agrees to pay or
reimburse each Lender and the Administrative Agent for all its costs and
expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement and the other Loan Documents to which such Guarantor is a party,
including, without limitation, the fees and disbursements of outside counsel to
each Lender and of outside counsel to the Administrative Agent.

(a) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement to the extent the Borrower
would be required to do so pursuant to Section 10.5 of the Credit Agreement.

(b) The agreements in this Section 5.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

15.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns; provided
that no Guarantor may assign, transfer or delegate any of its rights or

 

5



--------------------------------------------------------------------------------

obligations under this Agreement without the prior written consent of the
Administrative Agent; and provided, further, neither the Administrative Agent
nor any Lender may assign, transfer or delegate any of its rights or obligations
under this Agreement except to the extent it would be permitted to do so under
Section 10.6 of the Credit Agreement (or, in the case of the Administrative
Agent, Section 8.9 of the Credit Agreement).

15.6 Set-Off. Each Guarantor hereby irrevocably authorizes the Administrative
Agent and each Lender at any time and from time to time while an Event of
Default shall have occurred and be continuing (subject to the consent and
annulment provisions set out in Sections 7.1 and 7.2 of the Credit Agreement,
respectively), without notice to such Guarantor or any other Guarantor, any such
notice being expressly waived by each Guarantor, to set-off and appropriate and
apply any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by the Administrative Agent or
such Lender to or for the credit or the account of such Guarantor, or any part
thereof in such amounts as the Administrative Agent or such Lender may elect,
against and on account of the obligations and liabilities of such Guarantor to
the Administrative Agent or such Lender hereunder and claims of every nature and
description of the Administrative Agent or such Lender against such Guarantor,
in any currency, whether arising hereunder, under the Credit Agreement or any
other Loan Document, as the Administrative Agent or such Lender may elect,
whether or not the Administrative Agent or any Lender has made any demand for
payment and although such obligations, liabilities and claims may be contingent
or unmatured. The Administrative Agent and each Lender shall notify such
Guarantor promptly of any such set-off and the application made by the
Administrative Agent or such Lender of the proceeds thereof, provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of the Administrative Agent and each Lender under this
Section 5.6 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which the Administrative Agent or such
Lender may have and are subject to the adjustment provisions of Section 10.7 of
the Credit Agreement.

15.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

15.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

15.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

15.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Guarantors, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

d. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

6



--------------------------------------------------------------------------------

15.11 Submission To Jurisdiction; Waivers. Each Guarantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor at its
address referred to in Section 5.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

15.12 Acknowledgements. Each Guarantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Guarantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Guarantor, on the one hand, and the Administrative Agent and Lenders, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Guarantors and the Lenders.

15.13 Additional Guarantors. Each Subsidiary of the Borrower that is required to
become a party to this Agreement pursuant to Section 5.9 of the Credit Agreement
shall become a Guarantor for all purposes of this Agreement upon execution and
delivery by such Subsidiary of an Assumption Agreement in the form of Annex 1
hereto.

15.14 Releases. At such time as the Revolving Loans and the other Obligations
shall have been paid in full and the Revolving Commitments have been terminated,
this Agreement and all obligations (other than those expressly stated to survive
such termination) of the Administrative Agent and each Guarantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party. At the request and sole expense of any Guarantor following any such
termination, the Administrative Agent shall and execute and deliver to such
Guarantor such documents as such Guarantor shall reasonably request to evidence
such termination.

 

7



--------------------------------------------------------------------------------

e. WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

15.15 Confidentiality. The Administrative Agent and each Lender agrees to be
bound by the confidentiality provisions set out in Section 10.15 of the Credit
Agreement with respect to this Agreement

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee Agreement
to be duly executed and delivered as of the date first above written.

 

[NAME OF GUARANTOR] By:  

 

  Title:

 

9



--------------------------------------------------------------------------------

Schedule 1

NOTICE ADDRESSES OF GUARANTORS



--------------------------------------------------------------------------------

Annex 1 to

Guarantee Agreement

ASSUMPTION AGREEMENT, dated as of                     , 20        , made by
                    (the “Additional Guarantor”), in favor of JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions or entities (the
“Lenders”) parties to the Credit Agreement referred to below. All capitalized
terms not defined herein shall have the meaning ascribed to them in such Credit
Agreement.

W I T N E S S E T H:

WHEREAS, Synopsys, Inc. (the “Borrower”), the Lenders, the Administrative Agent
and Bank of America, N.A. and Wells Fargo, N.A., as Co-Syndication Agents have
entered into the Amended and Restated Credit Agreement, dated as of February 17,
2012 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Guarantor) have entered into the
Guarantee Agreement, dated as of             , 20            (as amended,
supplemented or otherwise modified from time to time, the “Guarantee Agreement”)
in favor of the Administrative Agent for the benefit of the Lenders;

WHEREAS, the Credit Agreement requires the Additional Guarantor to become a
party to the Guarantee Agreement; and

WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee Agreement. By executing and delivering this Assumption Agreement,
the Additional Guarantor, as provided in Section 5.14 of the Guarantee
Agreement, hereby becomes a party to the Guarantee Agreement as a Guarantor
thereunder with the same force and effect as if originally named therein as a
Guarantor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Guarantor thereunder. The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in Schedule 1 to the Guarantee Agreement. The Additional Guarantor hereby
represents and warrants that each of the representations and warranties
contained in Section 3 of the Guarantee Agreement is true and correct on and as
the date hereof (after giving effect to this Assumption Agreement) as if made on
and as of such date.

2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GUARANTOR] By:  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

Annex 1-A to

Assumption Agreement

Supplement to Schedule 1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

CLOSING CERTIFICATE

Pursuant to Section 4.1(e) of the Amended and Restated Credit Agreement, dated
as of February 17, 2012 (the “Credit Agreement”; terms defined therein being
used herein as therein defined), among SYNOPSYS, INC. (the “Borrower”), the
Lenders party thereto, BANK OF AMERICA, N.A. and WELLS FARGO BANK, N.A., as
Co-Syndication Agents, and JPMORGAN CHASE BANK, N.A., as administrative agent
(in such capacity, the “Administrative Agent”), the undersigned [INSERT TITLE OF
OFFICER] of the Borrower (the “Certifying Loan Party”) hereby certifies as
follows:

1. The representations and warranties of the Certifying Loan Party set forth in
each of the Loan Documents to which it is a party or which are contained in any
certificate furnished by or on behalf of the Certifying Loan Party pursuant to
any of the Loan Documents to which it is a party are true and correct in all
material respects on and as of the date hereof with the same effect as if made
on the date hereof, except for representations and warranties expressly stated
to relate to a specific earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date.

2.                     is the duly elected and qualified [Corporate Secretary]
of the Certifying Loan Party and the signature set forth for such officer below
is such officer’s true and genuine signature.3. No Default or Event of Default
has occurred and is continuing as of the date hereof or after giving effect to
the Revolving Loans to be made on the date hereof and the use of proceeds
thereof.

4. The conditions precedent set forth in Section 4.1 of the Credit Agreement
were satisfied as of the Closing Date.

5. The governmental and third party approvals set forth in Section 4.1(d) of the
Credit Agreement were obtained as of the Closing Date.

The undersigned [Corporate Secretary] of the Certifying Loan Party certifies as
follows:

6. There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against the Certifying Loan Party, nor has any other event
occurred adversely affecting or threatening the continued corporate existence of
the Certifying Loan Party.7. The Certifying Loan Party is a corporation duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its organization.

8. Attached hereto as Annex 1 is a true and complete copy of resolutions duly
adopted by the Board of Directors of the Certifying Loan Party on
                    ; such resolutions have not in any way been amended,
modified, revoked or rescinded, have been in full force and effect since their
adoption to and including the date hereof and are now in full force and effect
and are the only corporate proceedings of the Certifying Loan Party now in force
relating to or affecting the matters referred to therein.

9. Attached hereto as Annex 2 is a true and complete copy of the By-Laws of the
Certifying Loan Party as in effect on the date hereof.



--------------------------------------------------------------------------------

10. Attached hereto as Annex 3 is a true and complete copy of the Certificate of
Incorporation of the Certifying Loan Party as in effect on the date hereof.

11. The following persons are now duly elected and qualified officers of the
Certifying Loan Party holding the offices indicated next to their respective
names below, and the signatures appearing opposite their respective names below
are the true and genuine signatures of such officers, and each of such officers
is duly authorized to execute and deliver on behalf of the Certifying Loan Party
each of the Loan Documents to which it is a party and any certificate or other
document to be delivered by the Certifying Loan Party pursuant to the Loan
Documents to which it is a party:

 

Name

  

Office

  

Signature

     

 

     

 

     

 

IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
set forth below.

 

 

     

 

Name:       Name: Title:       Title: [Corporate Secretary] Date:
[                    ], 2012      



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

ASSIGNMENT AND ASSUMPTION

Reference is made to the Amended and Restated Credit Agreement, dated as of
February 17, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among SYNOPSYS, INC. (the “Borrower”), the
Lenders party thereto, BANK OF AMERICA, N.A. and WELLS FARGO BANK, N.A., as
Co-Syndication Agents, and JPMORGAN CHASE BANK, N.A., as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”). Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.

The Assignor identified on Schedule l hereto (the “Assignor”) and the Assignee
identified on Schedule l hereto (the “Assignee”) agree as follows:

1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), the interest described in Schedule 1 hereto (the
“Assigned Interest”) in and to the Assignor’s rights and obligations under the
Credit Agreement with respect to the credit facility contained in the Credit
Agreement as is set forth on Schedule 1 hereto (the “Assigned Facility”), in a
principal amount for the Assigned Facility as set forth on Schedule 1 hereto.

2. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim and (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, any of its Affiliates or any other obligor
or the performance or observance by the Borrower, any of its Affiliates or any
other obligor of any of their respective obligations under the Credit Agreement
or any other Loan Document or any other instrument or document furnished
pursuant hereto or thereto.

3. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Assumption; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
delivered pursuant to Section 3.1 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption; (c) agrees that it will,
independently and without reliance upon the Assignor, the Agents or any Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto; (d) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement, the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; and (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender including, if it is organized under the laws of a
jurisdiction outside the United States, its obligation pursuant to
Section 2.19(e) of the Credit Agreement.



--------------------------------------------------------------------------------

4. The effective date of this Assignment and Assumption shall be the Effective
Date of Assignment described in Schedule 1 hereto (the “Effective Date”).
Following the execution of this Assignment and Assumption, it will be delivered
to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).

5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to the Effective Date and to the
Assignee for amounts which have accrued subsequent to the Effective Date.

6. From and after the Effective Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Assumption,
have the rights and obligations of a Lender thereunder and under the other Loan
Documents and shall be bound by the provisions thereof and (b) the Assignor
shall, to the extent provided in this Assignment and Assumption, relinquish its
rights and be released from its obligations under the Credit Agreement.

7. This Assignment and Assumption shall be governed by and construed in
accordance with the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.



--------------------------------------------------------------------------------

Schedule 1

to Assignment and Assumption with respect to

the Amended and Restated Credit Agreement, dated as of February 17, 2012,

among

Synopsys, Inc. (the “Borrower”),

the Lenders party thereto, Bank of America, N.A. and Wells Fargo Bank, N.A., as
Co-Syndication

Agents,

and JPMorgan Chase Bank, N.A., as Administrative Agent

 

Name of Assignor:   

 

   Name of Assignee:   

 

  

Effective Date of Assignment:   

 

  

 

Credit Facility Assigned

  

Principal

Amount Assigned

    

Revolving Facility

   $                    
  

Initial Term Facility

   $                    
  

Incremental Term Facility

   $                       

 

[Name of Assignee]

      [Name of Assignor]

By:

  

 

      By:   

 

Title:

         Title:   

Accepted for Recordation in the Register:

      Required Consents (if any):

                                                                          , as

Administrative Agent

      [Name of Borrower] By:   

 

      By:   

 

Title:          Title:            

                                                                          , as

Administrative Agent

         By:   

 

         Title:   



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF EXEMPTION CERTIFICATE

Reference is made to the Amended and Restated Credit Agreement, dated as of
February 17, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among SYNOPSYS, INC. (the “Borrower”), the
Lenders party thereto, BANK OF AMERICA, N.A. and WELLS FARGO BANK, N.A., as
Co-Syndication Agents, and JPMORGAN CHASE BANK, N.A., as administrative agent
(in such capacity, the “Administrative Agent”). Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.                     (the “Non-U.S.
Lender”) is providing this certificate pursuant to Section 2.19(e) of the Credit
Agreement. The Non-U.S. Lender hereby represents and warrants that:

1. The Non-U.S. Lender is the sole record and beneficial owner of the Loans in
respect of which it is providing this certificate.

2. The Non-U.S. Lender is not a “bank” for purposes of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended (the “Code”). In this regard, the
Non-U.S. Lender further represents and warrants that:

(a) the Non-U.S. Lender is not subject to regulatory or other legal requirements
as a bank in any jurisdiction; and

(b) the Non-U.S. Lender has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements.

3. The Non-U.S. Lender is not a 10-percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code.

4. The Non-U.S. Lender is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code.

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF NON-U.S. LENDER]

By:

 

 

 

Name:

 

Title:

Date:  



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF NEW LENDER SUPPLEMENT

NEW LENDER SUPPLEMENT, dated                     , to the Amended and Restated
Credit Agreement, dated as of February 17, 2012 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among SYNOPSYS,
INC. (the “Borrower”), the Lenders party thereto, BANK OF AMERICA, N.A. and
WELLS FARGO BANK, N.A., as Co-Syndication Agents, and JPMORGAN CHASE BANK, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”). Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

W I T N E S S E T H :

WHEREAS, the Credit Agreement provides in Section 2.10(b) thereof that any bank,
financial institution or other entity may become a party to the Credit Agreement
with the consent of the Borrower and the Administrative Agent (which consent
shall not be unreasonably withheld) by executing and delivering to the Borrower
and the Administrative Agent a supplement to the Credit Agreement in
substantially the form of this New Lender Supplement; and

WHEREAS, the undersigned now desires to become a party to the Credit Agreement;

NOW, THEREFORE, the undersigned hereby agrees as follows:

1. The undersigned agrees to be bound by the provisions of the Credit Agreement,
and agrees that it shall, on the date this New Lender Supplement is accepted by
the Borrower and the Administrative Agent, become a Lender for all purposes of
the Credit Agreement to the same extent as if originally a party thereto, with a
Revolving Commitment of $            .

2. The undersigned (a) represents and warrants that it is legally authorized to
enter into this New Lender Supplement; (b) confirms that it has received a copy
of the Credit Agreement, together with copies of the financial statements
referred to in Section 3.1 thereof and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this New Lender Supplement; (c) agrees that it has made and will,
independently and without reliance upon any Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement or any instrument or document furnished pursuant hereto or
thereto; (d) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Credit Agreement or any instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender including, without
limitation, if it is organized under the laws of a jurisdiction outside the
United States, its obligation pursuant to Section 2.19(e) of the Credit
Agreement.

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

[insert notice address]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this New Lender Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF LENDER]

By  

 

 

Name:

  Title:

 

Accepted this                     day of                     ,             .
SYNOPSYS, INC.

By  

 

  Name:   Title:

Accepted this                     day of                     ,             .
JPMORGAN CHASE BANK, N.A. as Administrative Agent By  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF INCREASED REVOLVING COMMITMENT ACTIVATION NOTICE

 

To: JPMORGAN CHASE BANK, N.A., as Administrative Agent

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of February 17, 2012 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among SYNOPSYS, INC. (the “Borrower”), the
Lenders party thereto, BANK OF AMERICA, N.A. and WELLS FARGO BANK, N.A., as
Co-Syndication Agents, and JPMORGAN CHASE BANK, N.A., as administrative agent
(in such capacity, the “Administrative Agent”). Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

This notice is the Increased Revolving Commitment Activation Notice referred to
in the Credit Agreement, and the Borrower and each of the Lenders party hereto
hereby notify you that:

 

  1. Each Lender party hereto agrees to make or increase the amount of its
Revolving Commitment to the amount set forth opposite such Lender’s name below
under the caption “Increased Revolving Commitment Amount”.

 

  2.

The Increased Revolving Commitment Closing Date is                      .1

 

  3. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing as of the date hereof and no Default or
Event of Default will exist after giving effect to the increase specified
herein.

 

SYNOPSYS INC.

By:  

 

  Name:   Title:

 

Increased Revolving Commitment Amount    [NAME OF LENDER]

$             

  

By:  

 

  Name:   Title:

 

1 

No later than the fourth anniversary of the Closing Date.



--------------------------------------------------------------------------------

EXHIBIT E-3

FORM OF

INCREMENTAL TERM FACILITY ACTIVATION NOTICE

 

To: JPMORGAN CHASE BANK, N.A., as Administrative Agent

     under the Credit Agreement referred to below

Reference is made to the Amended and Restated Credit Agreement, dated as of
February 17, 2012 (as amended, supplemented or modified from time to time, the
“Credit Agreement”), among SYNOPSYS, INC. (the “Borrower”), the Lenders party
thereto, BANK OF AMERICA, N.A. and WELLS FARGO BANK, N.A., as Co-Syndication
Agents, and JPMORGAN CHASE BANK, N.A., as administrative agent (the
“Administrative Agent”). Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

This notice is an Incremental Term Facility Activation Notice referred to in the
Credit Agreement, and the Borrower and each Lender party hereto hereby notify
you that:

1. Each Lender party hereto agrees to make an Incremental Term Loan in the
amount set forth opposite such Lender’s name on the signature pages hereof under
the caption “Incremental Term Loan Amount”.

2. The Incremental Term Facility Closing Date is                     .

3. The aggregate principal amount of Incremental Term Loans contemplated hereby
is $            .

4. The Incremental Term Loan of each Lender party hereto shall mature in
            consecutive installments, commencing on             , 20        ,
each of which shall be in an amount equal to (i) the percentage which the
principal amount of such Lender’s Incremental Term Loan made on the Incremental
Term Facility Closing Date constitutes of the aggregate principal amount of
Incremental Term Loans made on the Incremental Term Facility Closing Date
multiplied by (ii) the amount set forth below opposite such installment:

 

Installment

  

Principal Amount

[Insert installment dates and amounts]

5. The Incremental Term Maturity Date for the Incremental Term Loans
contemplated hereby is                     , 20        .

6. Each Incremental Term Loan contemplated hereby that is a Eurodollar Loan
shall bear interest during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus an
applicable margin of [        ]%. Each Incremental Term Loan contemplated hereby
that is an ABR Loan shall bear interest at a rate per annum equal to the ABR
plus an applicable margin of [        ]%.

7. The agreement of each Lender party hereto to make an Incremental Term Loan on
the Incremental Term Facility Closing Date is subject to the satisfaction of the
following conditions precedent:



--------------------------------------------------------------------------------

(a) The Administrative Agent shall have received this notice, executed and
delivered by the Borrower and each Lender party hereto.

(b) [Insert other applicable conditions precedent, including, without
limitation, delivery of a closing certificate from the Borrower and amendments
to the Loan Documents (to the extent necessary).]

(c) After giving effect to the making of the Incremental Term Loans contemplated
hereby on the Incremental Term Facility Closing Date, (i) each of the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents shall be true and correct in all material respects on and as of such
date as if made on and as of such date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects on and as of such earlier date, and (ii) no Default or Event
of Default shall have occurred and be continuing.

[Signature page follows]



--------------------------------------------------------------------------------

 

[NAME OF BORROWER] By:  

 

  Name:   Title:

 

Incremental Term Loan Amount     [NAME OF LENDER] $                            
  By:  

 

     

Name:

      Title:

 

CONSENTED TO:

[NAME OF ADMINISTRATIVE AGENT],

as Administrative Agent

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF

JOINDER AGREEMENT

JOINDER AGREEMENT, dated as of             , 20        , made by each signatory
hereto (each a “New Subsidiary Borrower”), in favor of JPMORGAN CHASE BANK,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) for
the Lenders referred to in the Amended and Restated Credit Agreement dated as of
February 17, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among SYNOPSYS, INC. (the “Borrower”), the
Lenders party thereto, BANK OF AMERICA, N.A. and WELLS FARGO BANK, N.A., as
Co-Syndication Agents, and the Administrative Agent.

W I T N E S S E T H:

WHEREAS, the parties to this Joinder Agreement wish to add the New Subsidiary
Borrower to the Credit Agreement in the manner hereinafter set forth; and

WHEREAS, this Joinder Agreement is entered into pursuant to subsection
10.1(b)(i) of the Credit Agreement;

NOW, THEREFORE, in consideration of the premises, the parties hereto hereby
agree as follows:

1. The New Subsidiary Borrower hereby acknowledges that it has received and
reviewed a copy of the Credit Agreement and acknowledges and agrees to:

SECTION 16. JOIN THE CREDIT AGREEMENT AS A SUBSIDIARY BORROWER, AS

INDICATED WITH ITS SIGNATURE BELOW; BE BOUND BY ALL COVENANTS,

AGREEMENTS AND ACKNOWLEDGMENTS ATTRIBUTABLE TO A SUBSIDIARY BORROWER

IN THE CREDIT AGREEMENT; AND PERFORM ALL OBLIGATIONS AND DUTIES REQUIRED

OF IT BY THE CREDIT AGREEMENT.

2. The New Subsidiary Borrower represents and warrants that the representations
and warranties contained in Section 3 of the Credit Agreement (other than
Sections 3.1 and 3.2) as they relate to such New Subsidiary Borrower or which
are contained in any certificate furnished by or on behalf of such New
Subsidiary Borrower are true and correct on the date hereof.

3. The address, taxpayer identification number and jurisdiction of incorporation
of each of the New Subsidiary Borrower are set forth in Annex I to this Joinder
Agreement.

4. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed and delivered by its proper and duly authorized officer as of
the day and year first above written.

 

[NEW SUBSIDIARY BORROWER],

as a Subsidiary Borrower

By:

 

 

  Name:   Title:

 

ACKNOWLEDGED AND AGREED TO:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:

 

 

  Name:   Title: